


Exhibit 10.20

 

AMENDED AND RESTATED

EMPLOYMENT AGREEMENT

 

THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “Agreement”), made this
6th day of November 2008, is entered into by Sepracor Inc., a Delaware
corporation with its principal place of business at 84 Waterford Drive,
Marlborough, Massachusetts 01752-7231 (the “Company”), and Mark Iwicki residing
at 12 Bristol Terrace, Long Valley, New Jersey 07853 (the “Executive”).

 

The Company desires to employ the Executive and the Executive desires to be
employed by the Company, and in connection therewith the Company and the
Executive entered into an Employment Agreement, dated October 15, 2007 (the
“Original Agreement”).  The Company and the Executive wish to amend and restate
the Original Agreement as provided for herein.  In consideration of the mutual
covenants and promises contained herein, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged by
the parties hereto, the parties agree that the Original Agreement is amended and
restated in its entirety as follows:

 


1.             TERM OF EMPLOYMENT.  THE COMPANY HEREBY AGREES TO EMPLOY THE
EXECUTIVE AND THE EXECUTIVE HEREBY ACCEPTS EMPLOYMENT WITH THE COMPANY, UPON THE
TERMS SET FORTH IN THIS AGREEMENT, FOR THE PERIOD COMMENCING ON OCTOBER 15, 2007
(THE “COMMENCEMENT DATE”) AND ENDING ON OCTOBER 15, 2012 (THE “TERM”). 
NOTWITHSTANDING THE FOREGOING, THE TERM SHALL BE EXTENDED AUTOMATICALLY WITHOUT
FURTHER ACTION BY EITHER PARTY BY ONE (1) ADDITIONAL YEAR (ADDED TO THE END OF
THE TERM) ON EACH SUCCEEDING ANNIVERSARY OF OCTOBER 15, 2012, UNLESS EITHER
PARTY SHALL HAVE SERVED WRITTEN NOTICE UPON THE OTHER PARTY AT LEAST SIXTY (60)
DAYS PRECEDING THE DATE UPON WHICH SUCH TERM WOULD END (SUCH PERIOD, AS IT MAY
BE EXTENDED, THE “EMPLOYMENT PERIOD”), UNLESS SOONER TERMINATED IN ACCORDANCE
WITH THE PROVISIONS OF SECTION 4.

 

--------------------------------------------------------------------------------



 


2.             TITLE AND CAPACITY.  THE EXECUTIVE SHALL SERVE AS EXECUTIVE
VICE-PRESIDENT, CHIEF COMMERCIAL OFFICER OF THE COMPANY.  EXECUTIVE SHALL REPORT
DIRECTLY TO THE CHIEF EXECUTIVE OFFICER OF THE COMPANY AND SHALL, EXCEPT AS
PERMITTED HEREBY, DEVOTE ALL OF HIS BUSINESS TIME AND SERVICES TO THE BUSINESS
AND AFFAIRS OF THE COMPANY.  EXECUTIVE SHALL ALSO PERFORM SUCH OTHER DUTIES
CONSISTENT WITH HIS POSITION AS EXECUTIVE VICE-PRESIDENT, CHIEF COMMERCIAL
OFFICER AS MAY BE REASONABLY ASSIGNED BY THE CHIEF EXECUTIVE OFFICER AND THE
BOARD OF DIRECTORS OF THE COMPANY (THE “BOARD”) FROM TIME TO TIME.  THE
EXECUTIVE AGREES TO ABIDE BY THE RULES, REGULATIONS, INSTRUCTIONS, PERSONNEL
PRACTICES AND POLICIES OF THE COMPANY AND ANY CHANGES THEREIN THAT MAY BE
ADOPTED FROM TIME TO TIME BY THE COMPANY.


 

Notwithstanding anything herein to the contrary, Executive shall be entitled to
engage in (a) service on the board of directors of one company, businesses or
trade organization with prior Board approval, (b) service on the board of
directors of not-for-profit or charitable organizations with prior Board
approval, (c) other charitable activities and community affairs and (d) managing
his personal investments and affairs, in each case to the extent such activities
do not materially interfere with the performance of his duties and
responsibilities to the Company.

 


3.             COMPENSATION AND BENEFITS.


 


3.1           SALARY.  DURING THE TERM OF THIS AGREEMENT, THE COMPANY AGREES TO
PAY TO THE EXECUTIVE A BASE SALARY AT THE ANNUALIZED RATE OF $475,000 (“BASE
SALARY”) COMMENCING ON THE COMMENCEMENT DATE.  THE BASE SALARY SHALL BE SUBJECT
TO ANNUAL REVIEW BY THE BOARD BUT SHALL NOT BE REDUCED BELOW $475,000 PER
ANNUM.  SUCH SALARY SHALL BE PAYABLE TO EXECUTIVE IN BI-WEEKLY INSTALLMENTS AND
IN ACCORDANCE WITH THE COMPANY’S NORMAL PAYROLL PROCEDURES.


 


3.2           BONUS.  THE EXECUTIVE SHALL RECEIVE A ONE-TIME “SIGN ON” BONUS OF
$175,000 LESS APPLICABLE TAXES AND WITHHOLDINGS TO BE PAID WITHIN THIRTY (30)
DAYS OF THE

 

--------------------------------------------------------------------------------



 


COMMENCEMENT DATE, PROVIDED, HOWEVER, IF THE EXECUTIVE’S EMPLOYMENT IS
TERMINATED, WITHIN TWELVE (12) MONTHS OF THE COMMENCEMENT DATE, FOR CAUSE BY THE
COMPANY PURSUANT TO SECTION 4.2 OR AT THE ELECTION OF THE EXECUTIVE PURSUANT TO
SECTION 4.5, THE EXECUTIVE WILL BE REQUIRED TO REPAY THE PORTION OF THE SIGN ON
BONUS RETAINED BY EXECUTIVE AFTER THE PAYMENT OF ALL TAXES.  IN ADDITION, THE
EXECUTIVE SHALL BE ELIGIBLE FOR A PERFORMANCE-BASED ANNUAL BONUS FOR EACH FISCAL
YEAR OF THE TERM (THE “ANNUAL BONUS”). THE ANNUAL BONUS SHALL BE BASED UPON
ANNUAL QUANTITATIVE AND QUALITATIVE PERFORMANCE TARGETS AS ESTABLISHED BY THE
BOARD IN ITS SOLE DISCRETION IN ACCORDANCE WITH THE COMPANY’S BONUS PLAN;
PROVIDED, THAT THE EXECUTIVE’S ANNUAL BONUS LEVEL TARGET SHALL BE SET AT SIXTY
PERCENT (60%) OF BASE SALARY.  FOR 2007, EXECUTIVE SHALL BE ENTITLED TO A
GUARANTEED BONUS IN THE AMOUNT OF $75,000 PAYABLE ON OR ABOUT FEBRUARY 2008. 
FOR 2008, EXECUTIVE SHALL BE ENTITLED TO A GUARANTEED ANNUAL BONUS IN AN AMOUNT
EQUAL TO SIXTY PERCENT (60%) OF HIS BASE SALARY. THE ANNUAL BONUS IS NOT EARNED
UNTIL THE CLOSE OF BUSINESS ON THE LAST BUSINESS DAY OF THE COMPANY’S FISCAL
YEAR.  ANY ANNUAL BONUS PAYABLE HEREUNDER SHALL BE PAYABLE, IF AT ALL, AFTER THE
DATE OF THE DELIVERY OF THE AUDITED FINANCIAL STATEMENTS FOR THE APPLICABLE
FISCAL YEAR.  THE COMPANY’S FISCAL YEAR CURRENTLY ENDS DECEMBER 31.


 


3.3           STOCK AND OPTION GRANT.  AT THE FIRST MEETING OF THE COMPENSATION
COMMITTEE OF THE BOARD OF DIRECTORS FOLLOWING THE EXECUTIVE’S FIRST DAY OF
EMPLOYMENT, THE COMPANY SHALL GRANT TO THE EXECUTIVE, UNDER THE COMPANY’S 2000
STOCK INCENTIVE PLAN (THE “STOCK PLAN”), 80,000 SHARES OF RESTRICTED STOCK AND
AN OPTION TO PURCHASE 150,000 SHARES OF COMPANY STOCK (THE “INITIAL GRANT”). 
THE TERMS AND CONDITIONS OF THE INITIAL GRANT (OTHER THAN THE EXERCISE PRICE PER
SHARE, WHICH SHALL BE EQUAL TO THE CLOSING PRICE OF THE COMPANY’S STOCK ON THE
GRANT DATE) SHALL BE SET FORTH IN THE AWARD AGREEMENTS ATTACHED HERETO AS
SCHEDULES A AND B.  THE INITIAL GRANT SHALL VEST IN FIVE EQUAL INSTALLMENTS ON
EACH OF THE FIRST FIVE ANNIVERSARIES OF THE

 

--------------------------------------------------------------------------------



 


COMMENCEMENT DATE.  THE BOARD, IN ITS SOLE DISCRETION, MAY GRANT FURTHER
INCENTIVE COMPENSATION AWARDS TO THE EXECUTIVE FROM TIME TO TIME.  THE COMPANY
REPRESENTS AND WARRANTS TO EXECUTIVE THAT THE COMPANY HAS FULL POWER AND
AUTHORITY, SUBJECT TO COMPENSATION COMMITTEE APPROVAL, AND SHARES AVAILABLE
UNDER THE STOCK PLAN TO MAKE THE INITIAL GRANT.


 


3.4           BENEFITS.  THE EXECUTIVE SHALL BE ENTITLED TO PARTICIPATE IN ALL
BONUS AND BENEFIT PROGRAMS THAT THE COMPANY ESTABLISHES AND MAKES AVAILABLE TO
ITS EMPLOYEES, TO THE EXTENT THAT THE EXECUTIVE IS ELIGIBLE UNDER (AND SUBJECT
TO THE PROVISIONS OF) THE PLAN DOCUMENTS GOVERNING THOSE PROGRAMS.  THE
EXECUTIVE SHALL BE ENTITLED TO NO LESS THAN FOUR WEEKS PAID VACATION PER YEAR,
SUBJECT TO THE OTHER TERMS OF THE COMPANY’S STANDARD VACATION POLICY (SCHEDULE
C).


 


3.5           REIMBURSEMENT OF EXPENSES.  THE COMPANY SHALL REIMBURSE THE
EXECUTIVE FOR ALL REASONABLE TRAVEL (WHICH SHALL BE DEEMED TO INCLUDE FIRST
CLASS AIRFARE), ENTERTAINMENT AND OTHER EXPENSES INCURRED OR PAID BY THE
EXECUTIVE DURING THE ONE YEAR PERIOD BEGINNING ON THIS COMMENCEMENT DATE IN
CONNECTION WITH, OR RELATED TO, THE PERFORMANCE OF HIS DUTIES, RESPONSIBILITIES
OR SERVICES UNDER THIS AGREEMENT OR IN CONNECTION WITH EXECUTIVE’S COMMUTING TO
AND FROM HIS PERSONAL RESIDENCE IN NEW JERSEY AND THE COMPANY’S OFFICES, UPON
PRESENTATION BY THE EXECUTIVE OF DOCUMENTATION, EXPENSE STATEMENTS, VOUCHERS
AND/OR SUCH OTHER SUPPORTING INFORMATION AS THE COMPANY MAY REQUEST.  ALL
REIMBURSEMENT PAYMENTS MADE PURSUANT TO THIS SECTION 3.5 SHALL BE MADE ON A
FULLY TAX GROSSED-UP BASIS.


 


3.6           HOUSING EXPENSES.  THE COMPANY UNDERSTANDS THAT THE EXECUTIVE
INTENDS TO MAINTAIN HIS PRIMARY RESIDENCE OUTSIDE THE MASSACHUSETTS AREA FOR UP
TO TWELVE (12) MONTHS AND THEN INTENDS TO RELOCATE TO THE MASSACHUSETTS AREA.
UNTIL THE THIRD ANNIVERSARY OF THE COMMENCEMENT DATE, THE COMPANY AGREES TO
PROVIDE THE EXECUTIVE WITH A HOUSING ALLOWANCE OF

 

--------------------------------------------------------------------------------



 


$3,750 PER MONTH, WHICH PAYMENTS SHALL BE INCREASED ON A FULLY TAX GROSSED-UP
BASIS.  THE COMPANY ALSO WILL REIMBURSE THE EXECUTIVE FOR REASONABLE TRAVEL,
MEALS AND LODGING EXPENSES INCURRED BY HIM FOR UP TO TWO TRIPS FOR THE PURPOSE
OF SECURING SUCH HOUSE OR APARTMENT WITHIN A SUITABLE DISTANCE TO THE COMPANY’S
HEADQUARTERS.  EXECUTIVE SHALL BE ENTITLED TO RELOCATION BENEFITS AFFORDED BY
THE COMPANY TO OTHER COMPANY EXECUTIVES IF AND WHEN EXECUTIVE DECIDES TO
PERMANENTLY RELOCATE HIS PRIMARY RESIDENCE TO THE MASSACHUSETTS AREA.


 


3.7           EXECUTIVE’S LEGAL FEES.  THE COMPANY AGREES TO PAY THE EXECUTIVE’S
REASONABLE LEGAL COSTS AND EXPENSES IN CONNECTION WITH NEGOTIATING AND DRAFTING
THIS AGREEMENT UP TO A MAXIMUM OF $15,000.


 


3.8           AUTOMOBILE.  THE COMPANY AGREES TO PROVIDE THE EXECUTIVE WITH AN
AUTOMOBILE ALLOWANCE OR A LEASED AUTOMOBILE WITH A RETAIL VALUE OF UP TO
$60,000, WHICH PAYMENTS SHALL BE INCREASED ON A FULLY TAX GROSSED-UP BASIS.  IN
ADDITION, THE COMPANY AGREES TO PAY ALL INSURANCE, MAINTENANCE, FUEL AND OTHER
CUSTOMARY COSTS ASSOCIATED WITH OPERATING THE AUTOMOBILE.


 


3.9           WITHHOLDING.  ALL SALARY, BONUS AND OTHER COMPENSATION PAYABLE TO
THE EXECUTIVE SHALL BE SUBJECT TO APPLICABLE WITHHOLDING TAXES.


 


4.             EMPLOYMENT TERMINATION.  THE EMPLOYMENT OF THE EXECUTIVE UNDER
THIS AGREEMENT SHALL TERMINATE UPON THE OCCURRENCE OF ANY OF THE FOLLOWING:


 


4.1           ON THE EXPIRATION DATE OF THE EMPLOYMENT PERIOD.


 


4.2           AT THE ELECTION OF THE COMPANY, FOR CAUSE (AS DEFINED BELOW),
IMMEDIATELY UPON WRITTEN NOTICE BY THE COMPANY TO THE EXECUTIVE, WHICH NOTICE
SHALL IDENTIFY THE CAUSE UPON WHICH TERMINATION IS BASED.  FOR THE PURPOSES OF
THIS SECTION 4.2, CAUSE FOR TERMINATION SHALL MEAN:  (A) THE EXECUTIVE’S WILLFUL
AND CONTINUED FAILURE TO SUBSTANTIALLY PERFORM

 

--------------------------------------------------------------------------------



 


HIS REASONABLE ASSIGNED DUTIES (OTHER THAN ANY SUCH FAILURE RESULTING FROM
INCAPACITY DUE TO PHYSICAL OR MENTAL ILLNESS OR ANY FAILURE AFTER THE EXECUTIVE
GIVES NOTICE OF TERMINATION FOR GOOD REASON AND GOOD REASON EXISTS), WHICH
FAILURE IS NOT CURED WITHIN 30 DAYS AFTER A WRITTEN DEMAND FOR SUBSTANTIAL
PERFORMANCE IS RECEIVED BY THE EXECUTIVE FROM THE BOARD OF DIRECTORS OF THE
COMPANY WHICH SPECIFICALLY IDENTIFIES THE MANNER IN WHICH THE BOARD OF DIRECTORS
BELIEVES THE EXECUTIVE HAS NOT SUBSTANTIALLY PERFORMED THE EXECUTIVE’S DUTIES;
(B) THE EXECUTIVE’S WILLFUL ENGAGEMENT IN ILLEGAL CONDUCT OR GROSS MISCONDUCT
WHICH IS MATERIALLY AND DEMONSTRABLY INJURIOUS TO THE COMPANY; OR (C) A MATERIAL
BREACH OF SECTION 6 OR 7 OF THIS AGREEMENT BY THE EXECUTIVE.  FOR PURPOSES OF
THIS SECTION 4.2, NO ACT OR FAILURE TO ACT BY THE EXECUTIVE SHALL BE CONSIDERED
“WILLFUL” UNLESS IT IS DONE, OR OMITTED TO BE DONE, IN BAD FAITH AND WITHOUT
REASONABLE BELIEF THAT THE EXECUTIVE’S ACTION OR OMISSION WAS IN THE BEST
INTERESTS OF THE COMPANY.


 


4.3           UPON THE DEATH OR DISABILITY OF THE EXECUTIVE.  AS USED IN THIS
AGREEMENT, THE TERM “DISABILITY” SHALL MEAN THE EXECUTIVE’S ABSENCE FROM THE
FULL-TIME PERFORMANCE OF THE EXECUTIVE’S DUTIES WITH THE COMPANY FOR ONE HUNDRED
EIGHTY (180) CONSECUTIVE CALENDAR DAYS AS A RESULT OF INCAPACITY DUE TO MENTAL
OR PHYSICAL ILLNESS WHICH IS DETERMINED TO BE TOTAL AND PERMANENT BY A PHYSICIAN
SELECTED BY THE COMPANY OR ITS INSURERS AND ACCEPTABLE TO THE EXECUTIVE OR THE
EXECUTIVE’S LEGAL REPRESENTATIVE.


 


4.4           AT THE ELECTION OF THE EXECUTIVE FOR GOOD REASON AS DEFINED
HEREIN.  THE EXECUTIVE MAY TERMINATE HIS EMPLOYMENT FOR GOOD REASON AT ANY TIME
DURING THE TWENTY-FOUR (24) MONTHS FOLLOWING THE INITIAL OCCURRENCE OF THE
CONDITION GIVING RISE TO GOOD REASON, WITH 30-DAYS PRIOR WRITTEN NOTICE OF SUCH
TERMINATION TO THE COMPANY.  SUCH NOTICE SHALL PROVIDE FACTUAL DETAILS OF THE
BASIS BEHIND SUCH TERMINATION AND THE COMPANY SHALL HAVE A THIRTY (30) DAY
PERIOD THEREAFTER TO CURE SUCH MATTER.  AS USED HEREIN, THE TERM “GOOD REASON”
SHALL MEAN:  (A) A

 

--------------------------------------------------------------------------------



 


MATERIAL BREACH BY THE COMPANY OF THE TERMS OF THIS AGREEMENT, INCLUDING THE
FAILURE TO PAY BASE SALARY OR ANY ANNUAL BONUS WHEN DUE; OR (B) ANY MATERIAL
ADVERSE CHANGE BY THE COMPANY IN EXECUTIVE’S TITLES, AUTHORITIES, DUTIES,
RESPONSIBILITIES OR LINES OF REPORTING INCONSISTENT WITH THE TERMS HEREOF OR THE
ASSIGNMENT TO EXECUTIVE BY THE COMPANY OF TITLES, AUTHORITIES, DUTIES,
RESPONSIBILITIES OR LINES OF REPORTING INCONSISTENT WITH THE TERMS HEREOF, OR
(C) A RELOCATION OF THE OFFICES OF THE COMPANY WHERE THE EXECUTIVE IS WORKING TO
AN AREA MORE THAN FORTY (40) MILES FROM THE LOCATION OF SUCH OFFICES AS OF THE
DATE HEREOF.


 


4.5           AT THE ELECTION OF THE EXECUTIVE WITHOUT GOOD REASON, UPON NOT
LESS THAN SIXTY (60) CALENDAR DAYS PRIOR WRITTEN NOTICE OF TERMINATION BY THE
EXECUTIVE TO THE COMPANY; PROVIDED, HOWEVER, THAT THE COMPANY MAY, IN ITS SOLE
DISCRETION, DETERMINE THAT THE TERMINATION OF THE EXECUTIVE SHALL BECOME
EFFECTIVE IMMEDIATELY AND IN WHICH CASE THE TERMINATION SHALL STILL BE
CONSIDERED AT THE ELECTION OF THE EXECUTIVE WITHOUT GOOD REASON.


 


4.6           AT THE ELECTION OF THE COMPANY, WITHOUT CAUSE, UPON NOT LESS THAN
SIXTY (60) DAYS WRITTEN NOTICE TO EXECUTIVE.


 


4.7           AT THE ELECTION OF THE COMPANY OR THE EXECUTIVE IN CONNECTION WITH
A CHANGE IN CONTROL, AS SET FORTH IN THE EXECUTIVE RETENTION AGREEMENT BETWEEN
THE COMPANY AND THE EXECUTIVE (THE “ERA”), DATED AS OF THE DATE HEREOF.  “CHANGE
IN CONTROL” SHALL HAVE THE MEANING SET FORTH IN THE ERA.


 


5.             EFFECT OF TERMINATION.


 


5.1           NON-RENEWAL, TERMINATION WITHOUT GOOD REASON BY THE EXECUTIVE OR
TERMINATION FOR CAUSE BY THE COMPANY.  IN THE EVENT THE EXECUTIVE’S EMPLOYMENT
IS TERMINATED BY NON-RENEWAL PURSUANT TO SECTION 4.1, FOR CAUSE BY THE COMPANY
PURSUANT TO SECTION 4.2, OR AT THE ELECTION OF THE EXECUTIVE PURSUANT TO
SECTION 4.5, THE COMPANY SHALL PAY TO THE EXECUTIVE THE

 

--------------------------------------------------------------------------------



 


COMPENSATION AND BENEFITS OTHERWISE PAYABLE TO HIM UNDER SECTION 3 THROUGH THE
LAST CALENDAR DAY OF HIS ACTUAL EMPLOYMENT BY THE COMPANY.


 


5.2           TERMINATION FOR DEATH OR DISABILITY.  IN THE EVENT THE EXECUTIVE’S
EMPLOYMENT IS TERMINATED BY DEATH OR BECAUSE OF DISABILITY PURSUANT TO
SECTION 4.3, THE COMPANY SHALL PAY TO THE ESTATE OF THE EXECUTIVE OR TO THE
EXECUTIVE, AS THE CASE MAY BE, (A) WITHIN THIRTY (30) DAYS OF THE DATE OF THE
EXECUTIVE’S DEATH OR DETERMINATION OF DISABILITY, THE COMPENSATION WHICH WOULD
OTHERWISE BE PAYABLE TO THE EXECUTIVE UP TO THE END OF THE MONTH IN WHICH THE
TERMINATION OF HIS EMPLOYMENT BECAUSE OF DEATH OR DISABILITY OCCURS; AND (B) AN
ANNUAL BONUS, PAYABLE WHEN BONUSES ARE PAID FOR THAT YEAR, IN AN AMOUNT EQUAL TO
THE TOTAL BONUS HE WOULD BE PAID FOR SUCH YEAR, IF ANY, MULTIPLIED BY A
FRACTION, THE NUMERATOR OF WHICH IS THE NUMBER OF DAYS IN THE YEAR THAT HAVE
ELAPSED SINCE JANUARY 1 AND THE DENOMINATOR OF WHICH IS 365 (A “PRO RATA
BONUS”).  IN ADDITION, THE COMPANY SHALL PERMIT EXECUTIVE OR EXECUTIVE’S ESTATE
OR REPRESENTATIVE TO EXERCISE THE VESTED STOCK OPTION PORTION OF THE INITIAL
GRANT FOR A PERIOD OF NO LESS THAN ONE YEAR AFTER ANY SUCH TERMINATION OF
EMPLOYMENT.


 


5.3           TERMINATION BY THE EXECUTIVE WITH GOOD REASON OR BY THE COMPANY
WITHOUT “CAUSE”.  IN THE EVENT THE EXECUTIVE’S EMPLOYMENT IS TERMINATED BY THE
EXECUTIVE WITH GOOD REASON PURSUANT TO SECTION 4.4 OR BY THE COMPANY WITHOUT
CAUSE PURSUANT TO SECTION 4.6, THE COMPANY SHALL PAY TO THE EXECUTIVE THE
COMPENSATION AND BENEFITS OTHERWISE PAYABLE TO HIM UNDER SECTION 3 THROUGH THE
LAST CALENDAR DAY OF HIS ACTUAL EMPLOYMENT BY THE COMPANY.  IN ADDITION,
PROVIDED THE EXECUTIVE EXECUTES AND DOES NOT REVOKE A SEPARATION AGREEMENT AND
RELEASE OF CLAIMS FOR THE BENEFIT OF THE COMPANY SUBSTANTIALLY IN THE FORM SET
FORTH ON SCHEDULE D HERETO, THE COMPANY SHALL (A) CONTINUE TO PAY THE EXECUTIVE
THE BASE SALARY FOR TWENTY FOUR (24) MONTHS IN ACCORDANCE WITH THE COMPANY’S
REGULAR PAYROLL PRACTICES; (B) PAY THE EXECUTIVE A

 

--------------------------------------------------------------------------------



 


PRO RATA BONUS; (C) PAY THE EXECUTIVE, IN BI-WEEKLY INSTALLMENTS, OVER A TWENTY
FOUR-MONTH PERIOD, AN AMOUNT EQUAL IN THE AGGREGATE TO 1.5 TIMES THE AVERAGE
ANNUAL BONUS EARNED FOR THE TWO YEARS PRIOR TO THE DATE OF HIS TERMINATION (IN
THE EVENT EXECUTIVE HAS NOT BEEN EMPLOYED FOR A SUFFICIENT PERIOD TO EARN TWO
SUCH BONUSES, SUCH CALCULATION SHALL BE MADE ASSUMING EXECUTIVE EARNED A BONUS
FOR ANY SUCH YEAR AT A TARGET LEVEL OF PERFORMANCE (TAKING INTO ACCOUNT ANY
MINIMUM BONUS AMOUNT)); (D) PROVIDE TO THE EXECUTIVE FOR 24 MONTHS FOLLOWING THE
DATE OF HIS TERMINATION PAYMENT OF COBRA PREMIUMS FOR MEDICAL, DENTAL, AND
VISION BENEFITS PURSUANT TO PLANS MAINTAINED BY THE COMPANY UNDER WHICH
EXECUTIVE AND/OR EXECUTIVE’S FAMILY IS ELIGIBLE TO RECEIVE BENEFITS; PROVIDED,
HOWEVER, THAT, NOTWITHSTANDING THE FOREGOING, THE BENEFITS DESCRIBED IN THIS
SUBSECTION MAY BE DISCONTINUED PRIOR THE END OF THE PERIOD, BUT ONLY TO THE
EXTENT, THAT EXECUTIVE RECEIVES SUBSTANTIALLY SIMILAR BENEFITS FROM A SUBSEQUENT
EMPLOYER; AND (E) PERMIT EXECUTIVE TO EXERCISE THE STOCK OPTION PORTION OF THE
INITIAL GRANT FOR A PERIOD OF NO LESS THAN SIX MONTHS AFTER THE DATE OF
TERMINATION.


 


5.4           TERMINATION FOLLOWING A CHANGE IN CONTROL.  IN THE EVENT THE
EXECUTIVE’S EMPLOYMENT IS TERMINATED PURSUANT TO SECTION 4.7 BY THE COMPANY OR
BY THE EXECUTIVE WITHIN 24 MONTHS FOLLOWING THE CHANGE IN CONTROL DATE AS
DEFINED IN THE ERA, THE EXECUTIVE WILL BE ENTITLED TO THE BENEFITS SET FORTH IN
THE ERA IN ACCORDANCE WITH THE TERMS OF THE ERA.


 


5.5           PARTICIPATION IN EXECUTIVE RETIREMENT HEALTH BENEFIT PROGRAM. 
FOLLOWING THE DATE OF THE EXECUTIVE’S TERMINATION, FOR ANY REASON WHATSOEVER,
AND, IF APPLICABLE, THE TWENTY- FOUR (24) MONTH PERIOD REFERRED TO IN
SECTION 5.3(D) OR THE PERIOD REFERRED TO IN SECTION 4.2(A)(II) OF THE ERA, IN
THE EVENT THE EXECUTIVE ELECTS TO PARTICIPATE IN THE COMPANY’S EXECUTIVE RETIREE
HEALTH BENEFIT PROGRAM SET FORTH ON EXHIBIT A HERETO (THE “PROGRAM”), HE WILL
REIMBURSE THE COMPANY WITH RESPECT TO HIS PARTICIPATION IN THE PROGRAM AT THE
LESSER OF (A) THE ACTUAL COST TO THE

 

--------------------------------------------------------------------------------



 


COMPANY OF THE EMPLOYEE’S PARTICIPATION AND (B) THE RATE APPLICABLE TO FORMER
EMPLOYEES OF THE COMPANY TO ELECT COBRA HEALTH COVERAGE.


 


5.6           PAYMENTS SUBJECT TO SECTION 409A.


 


(A)           SUBJECT TO THIS SECTION 5.6, PAYMENTS OR BENEFITS UNDER SECTION 5 
SHALL BEGIN ONLY UPON THE DATE OF A “SEPARATION FROM SERVICE” OF THE EXECUTIVE
(DETERMINED AS SET FORTH BELOW) WHICH OCCURS ON OR AFTER THE TERMINATION OF THE
EXECUTIVE’S EMPLOYMENT.  THE FOLLOWING RULES SHALL APPLY WITH RESPECT TO
DISTRIBUTION OF THE PAYMENTS AND BENEFITS, IF ANY, TO BE PROVIDED TO THE
EXECUTIVE UNDER SECTION 5, AS APPLICABLE:


 

(I)            IT IS INTENDED THAT EACH INSTALLMENT OF THE PAYMENTS AND BENEFITS
PROVIDED UNDER SECTION 5  SHALL BE TREATED AS A SEPARATE “PAYMENT” FOR PURPOSES
OF SECTION 409A OF THE CODE AND THE GUIDANCE ISSUED THEREUNDER
(“SECTION 409A”).  NEITHER THE COMPANY NOR THE EXECUTIVE SHALL HAVE THE RIGHT TO
ACCELERATE OR DEFER THE DELIVERY OF ANY SUCH PAYMENTS OR BENEFITS EXCEPT TO THE
EXTENT SPECIFICALLY PERMITTED OR REQUIRED BY SECTION 409A.

 

(II)           IF, AS OF THE DATE OF THE “SEPARATION FROM SERVICE” OF THE
EXECUTIVE FROM THE COMPANY, THE EXECUTIVE IS NOT A “SPECIFIED EMPLOYEE” (WITHIN
THE MEANING OF SECTION 409A), THEN EACH INSTALLMENT OF THE PAYMENTS AND BENEFITS
SHALL BE MADE ON THE DATES AND TERMS SET FORTH IN SECTION 5.

 

(III)          IF, AS OF THE DATE OF THE “SEPARATION FROM SERVICE” OF THE
EXECUTIVE FROM THE COMPANY, THE EXECUTIVE IS A “SPECIFIED EMPLOYEE” (WITHIN THE
MEANING OF SECTION 409A), THEN:

 

(1)           EACH INSTALLMENT OF THE PAYMENTS AND BENEFITS DUE UNDER SECTION 5
THAT, IN ACCORDANCE WITH THE DATES AND TERMS SET FORTH HEREIN, WILL IN ALL
CIRCUMSTANCES, REGARDLESS OF WHEN THE SEPARATION FROM SERVICE OCCURS, BE PAID
WITHIN THE SHORT-

 

--------------------------------------------------------------------------------


 

TERM DEFERRAL PERIOD (AS HEREINAFTER DEFINED) SHALL BE TREATED AS A SHORT-TERM
DEFERRAL WITHIN THE MEANING OF TREASURY REGULATION SECTION 1.409A-1(B)(4) TO THE
MAXIMUM EXTENT PERMISSIBLE UNDER SECTION 409A.  FOR PURPOSES OF THIS AGREEMENT,
THE “SHORT-TERM DEFERRAL PERIOD” MEANS THE PERIOD ENDING ON THE LATER OF THE
15TH DAY OF THE THIRD MONTH FOLLOWING THE END OF THE EXECUTIVE’S TAX YEAR IN
WHICH THE SEPARATION FROM SERVICE OCCURS AND THE 15TH DAY OF THE THIRD MONTH
FOLLOWING THE END OF THE COMPANY’S TAX YEAR IN WHICH THE SEPARATION FROM SERVICE
OCCURS; AND

 

(2)           EACH INSTALLMENT OF THE PAYMENTS AND BENEFITS DUE UNDER SECTION 5
THAT IS NOT DESCRIBED IN SECTION 5.6 (A)(III)(1) AND THAT WOULD, ABSENT THIS
SUBSECTION, BE PAID WITHIN THE SIX-MONTH PERIOD FOLLOWING THE “SEPARATION FROM
SERVICE” OF THE EXECUTIVE FROM THE COMPANY SHALL NOT BE PAID UNTIL THE DATE THAT
IS SIX MONTHS AND ONE DAY AFTER SUCH SEPARATION FROM SERVICE (OR, IF EARLIER,
THE EXECUTIVE’S DEATH), WITH ANY SUCH INSTALLMENTS THAT ARE REQUIRED TO BE
DELAYED BEING ACCUMULATED DURING THE SIX-MONTH PERIOD AND PAID IN A LUMP SUM ON
THE DATE THAT IS SIX MONTHS AND ONE DAY FOLLOWING THE EXECUTIVE’S SEPARATION
FROM SERVICE AND ANY SUBSEQUENT INSTALLMENTS, IF ANY, BEING PAID IN ACCORDANCE
WITH THE DATES AND TERMS SET FORTH HEREIN; PROVIDED, HOWEVER, THAT THE PRECEDING
PROVISIONS OF THIS SENTENCE SHALL NOT APPLY TO ANY INSTALLMENT OF PAYMENTS AND
BENEFITS IF AND TO THE MAXIMUM EXTENT THAT THAT SUCH INSTALLMENT IS DEEMED TO BE
PAID UNDER A SEPARATION PAY PLAN THAT DOES NOT PROVIDE FOR A DEFERRAL OF
COMPENSATION BY REASON OF THE APPLICATION OF TREASURY
REGULATION 1.409A-1(B)(9)(III) (RELATING TO SEPARATION PAY UPON AN INVOLUNTARY
SEPARATION FROM SERVICE).  ANY INSTALLMENTS THAT QUALIFY FOR THE EXCEPTION UNDER
TREASURY REGULATION SECTION 1.409A-1(B)(9)(III) MUST BE PAID NO LATER THAN THE
LAST DAY OF THE EXECUTIVE’S SECOND TAXABLE YEAR FOLLOWING HIS TAXABLE YEAR IN
WHICH THE SEPARATION FROM SERVICE OCCURS.

 

--------------------------------------------------------------------------------

 


(B)           THE DETERMINATION OF WHETHER AND WHEN A SEPARATION FROM SERVICE OF
THE EXECUTIVE FROM THE COMPANY HAS OCCURRED SHALL BE MADE AND IN A MANNER
CONSISTENT WITH, AND BASED ON THE PRESUMPTIONS SET FORTH IN, TREASURY REGULATION
SECTION 1.409A-1(H).  SOLELY FOR PURPOSES OF THIS SECTION 5.6 (B), “COMPANY”
SHALL INCLUDE ALL PERSONS WITH WHOM THE COMPANY WOULD BE CONSIDERED A SINGLE
EMPLOYER UNDER SECTION 414(B) AND 414(C) OF THE CODE.


 


(C)           ALL REIMBURSEMENTS AND IN-KIND BENEFITS PROVIDED UNDER THE
AGREEMENT SHALL BE MADE OR PROVIDED IN ACCORDANCE WITH THE REQUIREMENTS OF
SECTION 409A TO THE EXTENT THAT SUCH REIMBURSEMENTS OR IN-KIND BENEFITS ARE
SUBJECT TO SECTION 409A.


 


6.             NON-COMPETITION AND NON-SOLICITATION.


 


(A)           WHILE THE EXECUTIVE IS EMPLOYED BY THE COMPANY AND FOR A PERIOD OF
TWELVE (12) MONTHS FOLLOWING THE EXECUTIVE’S TERMINATION OR CESSATION OF SUCH
EMPLOYMENT FOR ANY REASON, THE EXECUTIVE WILL NOT DIRECTLY OR INDIRECTLY:


 

(I)            ENGAGE IN ANY BUSINESS OR ENTERPRISE (WHETHER AS AN OWNER,
PARTNER, OFFICER, EMPLOYEE, DIRECTOR, INVESTOR, LENDER, CONSULTANT, INDEPENDENT
CONTRACTOR OR OTHERWISE, EXCEPT AS THE HOLDER OF NOT MORE THAN 5% OF THE
COMBINED VOTING POWER OF THE OUTSTANDING STOCK OF A PUBLICLY HELD COMPANY) THAT
(A) IS COMPETITIVE WITH THE COMPANY’S BUSINESS AND (B) DEVELOPS, DESIGNS,
PRODUCES, MARKETS, SELLS OR RENDERS ANY PRODUCT OR SERVICE COMPETITIVE WITH ANY
PRODUCT DEVELOPED, PRODUCED, MARKETED, SOLD OR RENDERED BY THE COMPANY WHILE THE
EXECUTIVE WAS EMPLOYED BY THE COMPANY;

 

(II)           EITHER ALONE OR IN ASSOCIATION WITH OTHERS, RECRUIT OR SOLICIT,
ANY PERSON WHO WAS EMPLOYED BY THE COMPANY AT ANY TIME DURING THE PERIOD OF THE
EXECUTIVE’S EMPLOYMENT WITH THE COMPANY, EXCEPT FOR AN INDIVIDUAL WHOSE
EMPLOYMENT WITH THE COMPANY HAS BEEN TERMINATED FOR A PERIOD OF SIX MONTHS OR
LONGER; AND

 

--------------------------------------------------------------------------------


 

(III)          EITHER ALONE OR IN ASSOCIATION WITH OTHERS, SOLICIT, DIVERT OR
TAKE AWAY, OR ATTEMPT TO DIVERT OR TO TAKE AWAY, THE BUSINESS OR PATRONAGE OF
ANY OF THE CLIENTS, CUSTOMERS OR ACCOUNTS, OR PROSPECTIVE CLIENTS, CUSTOMERS OR
ACCOUNTS, OF THE COMPANY WHICH WERE CONTACTED, SOLICITED OR SERVED BY THE
EXECUTIVE WHILE HE WAS EMPLOYED BY THE COMPANY.

 


(B)           IF ANY RESTRICTION SET FORTH IN THIS SECTION 6 IS FOUND BY ANY
COURT OF COMPETENT JURISDICTION TO BE UNENFORCEABLE BECAUSE IT EXTENDS FOR TOO
LONG A PERIOD OF TIME OR OVER TOO GREAT A RANGE OF ACTIVITIES OR IN TOO BROAD A
GEOGRAPHIC AREA, IT SHALL BE INTERPRETED TO EXTEND ONLY OVER THE MAXIMUM PERIOD
OF TIME, RANGE OF ACTIVITIES OR GEOGRAPHIC AREA AS TO WHICH IT MAY BE
ENFORCEABLE.


 


(C)           THE EXECUTIVE ACKNOWLEDGES THAT THE RESTRICTIONS CONTAINED IN THIS
AGREEMENT ARE NECESSARY FOR THE PROTECTION OF THE BUSINESS AND GOODWILL OF THE
COMPANY AND ARE CONSIDERED BY THE EXECUTIVE TO BE REASONABLE FOR SUCH PURPOSE. 
THE EXECUTIVE AGREES THAT ANY BREACH OF THIS AGREEMENT WILL CAUSE THE COMPANY
SUBSTANTIAL AND IRREVOCABLE DAMAGE AND THEREFORE, IN THE EVENT OF ANY SUCH
BREACH, IN ADDITION TO SUCH OTHER REMEDIES WHICH MAY BE AVAILABLE, THE COMPANY
SHALL HAVE THE RIGHT TO SEEK SPECIFIC PERFORMANCE AND INJUNCTIVE RELIEF WITHOUT
POSTING A BOND.


 


(D)           THE GEOGRAPHIC SCOPE OF THIS SECTION SHALL EXTEND TO ANYWHERE THE
COMPANY OR ANY OF ITS SUBSIDIARIES IS DOING BUSINESS DURING THE TERM OR HAS
PLANS, DURING THE TERM, TO DO BUSINESS.


 


(E)           THE EXECUTIVE AGREES TO PROVIDE A COPY OF THIS AGREEMENT TO ALL
PERSON AND ENTITIES WITH WHOM THE EXECUTIVE SEEKS TO BE HIRED OR DO BUSINESS
BEFORE ACCEPTING EMPLOYMENT OR ENGAGEMENT WITH ANY OF THEM.

 

--------------------------------------------------------------------------------



 


(F)            IF THE EXECUTIVE VIOLATES THE PROVISIONS OF THIS SECTION, THE
EXECUTIVE SHALL CONTINUE TO BE HELD BY THE RESTRICTIONS SET FORTH IN THIS
SECTION, UNTIL A PERIOD EQUAL TO THE PERIOD OF RESTRICTION HAS EXPIRED WITHOUT
ANY VIOLATION.


 


7.             PROPRIETARY INFORMATION AND DEVELOPMENTS.


 


7.1           PROPRIETARY INFORMATION.


 


(A)           THE EXECUTIVE AGREES THAT ALL INFORMATION, WHETHER OR NOT IN
WRITING, OF A PRIVATE, SECRET OR CONFIDENTIAL NATURE CONCERNING THE COMPANY’S
BUSINESS, BUSINESS RELATIONSHIPS OR FINANCIAL AFFAIRS (COLLECTIVELY,
“PROPRIETARY INFORMATION”) IS AND SHALL BE THE EXCLUSIVE PROPERTY OF THE
COMPANY.  BY WAY OF ILLUSTRATION, BUT NOT LIMITATION, PROPRIETARY INFORMATION
MAY INCLUDE DISCOVERIES, INVENTIONS, PRODUCTS, PRODUCT IMPROVEMENTS, PRODUCT
ENHANCEMENTS, PROCESSES, METHODS, TECHNIQUES, FORMULAS, COMPOSITIONS, COMPOUNDS,
NEGOTIATION STRATEGIES AND POSITIONS, PROJECTS, DEVELOPMENTS, PLANS (INCLUDING
BUSINESS AND MARKETING PLANS), RESEARCH DATA, CLINICAL DATA, FINANCIAL DATA
(INCLUDING SALES, COSTS, PROFITS AND PRICING METHODS), PERSONNEL DATA, COMPUTER
PROGRAMS (INCLUDING SOFTWARE USED PURSUANT TO A LICENSE AGREEMENT), CUSTOMER AND
SUPPLIER LISTS, AND CONTACTS AT OR KNOWLEDGE OF CUSTOMERS OR PROSPECTIVE
CUSTOMERS OF THE COMPANY.  EXCEPT AS REQUIRED BY APPLICABLE LAW, THE EXECUTIVE
WILL NOT DISCLOSE ANY PROPRIETARY INFORMATION TO ANY PERSON OR ENTITY OTHER THAN
EMPLOYEES OF THE COMPANY OR USE THE SAME FOR ANY PURPOSES (OTHER THAN IN THE
PERFORMANCE OF HIS DUTIES AS AN EMPLOYEE OF THE COMPANY) WITHOUT PRIOR WRITTEN
APPROVAL FROM THE CHIEF EXECUTIVE OFFICER, EITHER DURING OR AFTER HIS EMPLOYMENT
WITH THE COMPANY, UNLESS AND UNTIL SUCH PROPRIETARY INFORMATION HAS BECOME
PUBLIC KNOWLEDGE WITHOUT FAULT BY THE EXECUTIVE.


 


(B)           THE EXECUTIVE AGREES THAT ALL FILES, DOCUMENTS, LETTERS,
MEMORANDA, REPORTS, RECORDS, DATA, SKETCHES, DRAWINGS, METHODS, LABORATORY
NOTEBOOKS, PROGRAM LISTINGS,

 

--------------------------------------------------------------------------------



 


COMPUTER EQUIPMENT OR DEVICES, COMPUTER PROGRAMS OR OTHER WRITTEN, PHOTOGRAPHIC,
OR OTHER TANGIBLE MATERIAL CONTAINING PROPRIETARY INFORMATION, WHETHER CREATED
BY THE EXECUTIVE OR OTHERS, WHICH SHALL COME INTO HIS CUSTODY OR POSSESSION,
SHALL BE AND ARE THE EXCLUSIVE PROPERTY OF THE COMPANY AND ARE TO BE USED BY THE
EXECUTIVE ONLY IN THE PERFORMANCE OF HIS DUTIES FOR THE COMPANY.  ALL SUCH
MATERIALS OR COPIES THEREOF AND ALL TANGIBLE PROPERTY OF THE COMPANY IN THE
CUSTODY OR POSSESSION OF THE EXECUTIVE SHALL BE DELIVERED TO THE COMPANY UPON
THE EARLIER OF (I) A REQUEST BY THE COMPANY OR (II) TERMINATION OF HIS
EMPLOYMENT.  AFTER SUCH DELIVERY, THE EXECUTIVE SHALL NOT RETAIN ANY SUCH
MATERIALS OR COPIES THEREOF OR ANY SUCH TANGIBLE PROPERTY.


 


(C)           THE EXECUTIVE AGREES THAT HIS OBLIGATION NOT TO DISCLOSE OR TO USE
INFORMATION AND MATERIALS OF THE TYPES SET FORTH IN SUBSECTIONS (A) AND
(B) ABOVE, AND HIS OBLIGATION TO RETURN MATERIALS AND TANGIBLE PROPERTY SET
FORTH IN SUBSECTION (B) ABOVE, ALSO EXTENDS TO SUCH TYPES OF INFORMATION,
MATERIALS AND TANGIBLE PROPERTY OF CUSTOMERS OF THE COMPANY OR SUPPLIERS TO THE
COMPANY OR OTHER THIRD PARTIES WHO MAY HAVE DISCLOSED OR ENTRUSTED THE SAME TO
THE COMPANY OR TO THE EXECUTIVE.


 


7.2           DEVELOPMENTS.


 


(A)           THE EXECUTIVE WILL MAKE FULL AND PROMPT DISCLOSURE TO THE COMPANY
OF ALL INVENTIONS, CREATIONS, IMPROVEMENTS, DISCOVERIES, TRADE SECRETS, SECRET
PROCESSES, TECHNOLOGY, KNOW-HOW, COPYRIGHTABLE MATERIALS, METHODS, DEVELOPMENTS,
SOFTWARE, AND WORKS OF AUTHORSHIP OR OTHER CREATIVE WORKS, WHETHER PATENTABLE OR
NOT, WHICH ARE CREATED, MADE, CONCEIVED OR REDUCED TO PRACTICE BY HIM OR UNDER
HIS DIRECTION OR JOINTLY WITH OTHERS DURING HIS EMPLOYMENT BY THE COMPANY,
WHETHER OR NOT DURING NORMAL WORKING HOURS OR ON THE PREMISES OF THE COMPANY
(ALL OF WHICH ARE COLLECTIVELY REFERRED TO IN THIS AGREEMENT AS “DEVELOPMENTS”).

 

--------------------------------------------------------------------------------



 


(B)           THE EXECUTIVE AGREES TO ASSIGN AND DOES HEREBY ASSIGN TO THE
COMPANY (OR ANY PERSON OR ENTITY DESIGNATED BY THE COMPANY) ALL HIS RIGHT, TITLE
AND INTEREST IN AND TO ALL DEVELOPMENTS AND ALL RELATED PATENTS, PATENT
APPLICATIONS, COPYRIGHTS AND COPYRIGHT APPLICATIONS.  HOWEVER, THIS SUBSECTION
(B) SHALL NOT APPLY TO DEVELOPMENTS THAT DO NOT RELATE TO ANY BUSINESS OR
RESEARCH AND DEVELOPMENT CONDUCTED OR PLANNED TO BE CONDUCTED BY THE COMPANY AT
THE TIME SUCH DEVELOPMENT IS CREATED, MADE, CONCEIVED OR REDUCED TO PRACTICE AND
THAT ARE MADE AND CONCEIVED BY THE EXECUTIVE NOT DURING NORMAL WORKING HOURS,
NOT ON THE COMPANY’S PREMISES AND NOT USING THE COMPANY’S TOOLS, DEVICES,
EQUIPMENT OR PROPRIETARY INFORMATION.  THE EXECUTIVE UNDERSTANDS THAT, TO THE
EXTENT THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH THE LAWS OF ANY
STATE THAT PRECLUDES A REQUIREMENT IN AN EMPLOYEE AGREEMENT TO ASSIGN CERTAIN
CLASSES OF INVENTIONS MADE BY AN EMPLOYEE, THIS SUBSECTION (B) SHALL BE
INTERPRETED NOT TO APPLY TO ANY INVENTION THAT A COURT RULES AND/OR THE COMPANY
AGREES FALLS WITHIN SUCH CLASSES.  THE EXECUTIVE ALSO HEREBY WAIVES ALL CLAIMS
TO MORAL RIGHTS IN ANY DEVELOPMENTS.


 


(C)           THE EXECUTIVE AGREES TO COOPERATE FULLY WITH THE COMPANY AND TO
TAKE SUCH FURTHER ACTIONS AS MAY BE NECESSARY OR DESIRABLE, BOTH DURING AND
AFTER HIS EMPLOYMENT WITH THE COMPANY, WITH RESPECT TO THE PROCUREMENT,
MAINTENANCE AND ENFORCEMENT OF COPYRIGHTS, PATENTS AND OTHER INTELLECTUAL
PROPERTY RIGHTS (BOTH IN THE UNITED STATES AND FOREIGN COUNTRIES) RELATING TO
DEVELOPMENTS.  THE EXECUTIVE SHALL SIGN ALL PAPERS, INCLUDING, WITHOUT
LIMITATION, COPYRIGHT APPLICATIONS, PATENT APPLICATIONS, DECLARATIONS, OATHS,
FORMAL ASSIGNMENTS, ASSIGNMENTS OF PRIORITY RIGHTS AND POWERS OF ATTORNEY, THAT
THE COMPANY MAY DEEM NECESSARY OR DESIRABLE IN ORDER TO PROTECT ITS RIGHTS AND
INTERESTS IN ANY DEVELOPMENT.  THE EXECUTIVE FURTHER AGREES THAT IF THE COMPANY
IS UNABLE, AFTER REASONABLE EFFORT, TO SECURE THE SIGNATURE OF THE EXECUTIVE ON
ANY SUCH PAPERS, THE CHIEF EXECUTIVE OFFICER OF THE COMPANY SHALL BE ENTITLED TO
EXECUTE ANY SUCH

 

--------------------------------------------------------------------------------



 


PAPERS AS THE AGENT AND THE ATTORNEY-IN-FACT OF THE EXECUTIVE, AND THE EXECUTIVE
HEREBY IRREVOCABLY DESIGNATES AND APPOINTS THE CHIEF EXECUTIVE OFFICER OF THE
COMPANY AS HIS AGENT AND ATTORNEY-IN-FACT TO EXECUTE ANY SUCH PAPERS ON HIS
BEHALF AND TO TAKE ANY AND ALL ACTIONS AS THE COMPANY MAY DEEM NECESSARY OR
DESIRABLE IN ORDER TO PROTECT ITS RIGHTS AND INTERESTS IN ANY DEVELOPMENT UNDER
THE CONDITIONS DESCRIBED IN THIS SENTENCE.


 


7.3           UNITED STATES GOVERNMENT OBLIGATIONS.  THE EXECUTIVE ACKNOWLEDGES
THAT THE COMPANY FROM TIME TO TIME MAY HAVE AGREEMENTS WITH OTHER PARTIES OR
WITH THE UNITED STATES GOVERNMENT, OR AGENCIES THEREOF, WHICH IMPOSE OBLIGATIONS
OR RESTRICTIONS ON THE COMPANY REGARDING INVENTIONS MADE DURING THE COURSE OF
WORK UNDER SUCH AGREEMENTS OR REGARDING THE CONFIDENTIAL NATURE OF SUCH WORK. 
THE EXECUTIVE AGREES TO BE BOUND BY ALL SUCH OBLIGATIONS AND RESTRICTIONS THAT
ARE MADE KNOWN TO THE EXECUTIVE AND TO TAKE ALL ACTION NECESSARY TO DISCHARGE
THE OBLIGATIONS OF THE COMPANY UNDER SUCH AGREEMENTS.


 


7.4           OTHER AGREEMENTS.  THE EXECUTIVE HEREBY REPRESENTS THAT HE IS NOT
BOUND BY THE TERMS OF ANY AGREEMENT WITH ANY PREVIOUS EMPLOYER OR OTHER PARTY TO
REFRAIN FROM COMPETING, DIRECTLY OR INDIRECTLY, WITH THE BUSINESS OF SUCH
PREVIOUS EMPLOYER OR ANY OTHER PARTY.  THE EXECUTIVE FURTHER REPRESENTS THAT HIS
PERFORMANCE OF ALL THE TERMS OF THIS AGREEMENT AND THE PERFORMANCE OF HIS DUTIES
AS AN EMPLOYEE OF THE COMPANY DOES NOT AND WILL NOT BREACH ANY AGREEMENT TO KEEP
IN CONFIDENCE PROPRIETARY INFORMATION, KNOWLEDGE OR DATA ACQUIRED BY HIM IN
CONFIDENCE OR IN TRUST PRIOR TO HIS EMPLOYMENT WITH THE COMPANY AND THAT THE
EXECUTIVE WILL NOT DISCLOSE TO THE COMPANY OR INDUCE THE COMPANY TO USE ANY
CONFIDENTIAL OR PROPRIETARY INFORMATION, KNOWLEDGE OR MATERIAL BELONGING TO ANY
PREVIOUS EMPLOYER OR OTHERS.  THE EXECUTIVE FURTHER REPRESENTS THAT HIS
PERFORMANCE OF ALL THE TERMS OF THIS AGREEMENT AND THE PERFORMANCE OF HIS DUTIES
AS AN EMPLOYEE OF THE COMPANY DOES NOT AND WILL NOT BREACH ANY

 

--------------------------------------------------------------------------------



 


AGREEMENT TO REFRAIN FROM SOLICITING EMPLOYEES, CUSTOMERS OR SUPPLIERS OF ANY
FORMER EMPLOYER OR OTHERS.


 


8.             INDEMNIFICATION.  THE COMPANY SHALL INDEMNIFY THE EXECUTIVE IN
ACCORDANCE WITH ITS CERTIFICATE OF INCORPORATION AND BY-LAWS.


 


9.             SURVIVAL.  THE PROVISIONS OF SECTIONS 6, 7 AND 8 SHALL SURVIVE
THE TERMINATION OF THIS AGREEMENT FOR ANY REASON.


 


10.           NOTICES.  ANY NOTICES DELIVERED UNDER THIS AGREEMENT SHALL BE
DEEMED DULY DELIVERED THREE (3) BUSINESS DAYS AFTER IT IS SENT BY REGISTERED OR
CERTIFIED MAIL, RETURN RECEIPT REQUESTED, POSTAGE PREPAID, OR ONE (1) BUSINESS
DAY AFTER IT IS SENT FOR NEXT-BUSINESS DAY DELIVERY VIA A REPUTABLE NATIONWIDE
OVERNIGHT COURIER SERVICE, IN EACH CASE TO THE ADDRESS OF THE RECIPIENT SET
FORTH IN THE INTRODUCTORY PARAGRAPH HERETO.  EITHER PARTY MAY CHANGE THE ADDRESS
TO WHICH NOTICES ARE TO BE DELIVERED BY GIVING NOTICE OF SUCH CHANGE TO THE
OTHER PARTY IN THE MANNER SET FORTH IN THIS SECTION 10.


 


11.           COMPLIANCE WITH CODE SECTION 409A.  THIS AGREEMENT IS INTENDED TO
COMPLY WITH THE PROVISIONS OF SECTION 409A AND THE AGREEMENT SHALL, TO THE
EXTENT PRACTICABLE, BE CONSTRUED IN ACCORDANCE THEREWITH.  THE COMPANY MAKES NO
REPRESENTATION OR WARRANTY AND SHALL HAVE NO LIABILITY TO THE EXECUTIVE OR ANY
OTHER PERSON IF ANY PROVISIONS OF THIS AGREEMENT ARE DETERMINED TO CONSTITUTE
DEFERRED COMPENSATION SUBJECT TO SECTION 409A AND DO NOT SATISFY AN EXEMPTION
FROM, OR THE CONDITIONS OF, SECTION 409A.


 


12.           PRONOUNS.  WHENEVER THE CONTEXT MAY REQUIRE, ANY PRONOUNS USED IN
THIS AGREEMENT SHALL INCLUDE THE CORRESPONDING MASCULINE, FEMININE OR NEUTER
FORMS, AND THE SINGULAR FORMS OF NOUNS AND PRONOUNS SHALL INCLUDE THE PLURAL,
AND VICE VERSA.

 

--------------------------------------------------------------------------------



 


13.           ENTIRE AGREEMENT.  THIS AGREEMENT, TOGETHER WITH THE ERA,
CONSTITUTES THE ENTIRE AGREEMENT BETWEEN THE PARTIES AND SUPERSEDES ALL PRIOR
AGREEMENTS AND UNDERSTANDINGS, WHETHER WRITTEN OR ORAL, RELATING TO THE SUBJECT
MATTER OF THIS AGREEMENT, INCLUDING, WITHOUT LIMITATION, THE ORIGINAL AGREEMENT.


 


14.           AMENDMENT.  THIS AGREEMENT MAY BE AMENDED OR MODIFIED ONLY BY A
WRITTEN INSTRUMENT EXECUTED BY BOTH THE COMPANY AND THE EXECUTIVE.


 


15.           GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE COMMONWEALTH OF MASSACHUSETTS (WITHOUT
REFERENCE TO THE CONFLICT OF LAWS PROVISIONS THEREOF).  ANY ACTION, SUIT OR
OTHER LEGAL PROCEEDING ARISING UNDER OR RELATING TO ANY PROVISION OF THIS
AGREEMENT SHALL BE COMMENCED ONLY IN A COURT OF THE COMMONWEALTH OF
MASSACHUSETTS (OR, IF APPROPRIATE, A FEDERAL COURT LOCATED WITHIN THE
COMMONWEALTH OF MASSACHUSETTS), AND THE COMPANY AND THE EXECUTIVE EACH CONSENTS
TO THE JURISDICTION OF SUCH A COURT.


 


16.           SUCCESSORS AND ASSIGNS.  THIS AGREEMENT SHALL BE BINDING UPON AND
INURE TO THE BENEFIT OF BOTH PARTIES AND THEIR RESPECTIVE SUCCESSORS AND
ASSIGNS, INCLUDING ANY CORPORATION WITH WHICH OR INTO WHICH THE COMPANY MAY BE
MERGED OR WHICH MAY SUCCEED TO ITS ASSETS OR BUSINESS; PROVIDED, HOWEVER, THAT
THE OBLIGATIONS OF THE EXECUTIVE ARE PERSONAL AND SHALL NOT BE ASSIGNED BY HIM.


 


17.           ACKNOWLEDGMENT.  THE EXECUTIVE STATES AND REPRESENTS THAT HE HAS
HAD AN OPPORTUNITY TO FULLY DISCUSS AND REVIEW THE TERMS OF THIS AGREEMENT WITH
AN ATTORNEY.  THE EXECUTIVE FURTHER STATES AND REPRESENTS THAT HE HAS CAREFULLY
READ THIS AGREEMENT, UNDERSTANDS THE CONTENTS HEREIN, FREELY AND VOLUNTARILY
ASSENTS TO ALL OF THE TERMS AND CONDITIONS HEREOF, AND SIGNS HIS NAME OF HIS OWN
FREE ACT.


 

--------------------------------------------------------------------------------



 


18.           MISCELLANEOUS.


 


18.1         NO DELAY OR OMISSION BY THE COMPANY OR EXECUTIVE IN EXERCISING ANY
RIGHT UNDER THIS AGREEMENT SHALL OPERATE AS A WAIVER OF THAT OR ANY OTHER
RIGHT.  A WAIVER OR CONSENT GIVEN BY THE COMPANY OR EXECUTIVE ON ANY ONE
OCCASION SHALL BE EFFECTIVE ONLY IN THAT INSTANCE AND SHALL NOT BE CONSTRUED AS
A BAR TO OR WAIVER OF ANY RIGHT ON ANY OTHER OCCASION.


 


18.2         THE CAPTIONS OF THE SECTIONS OF THIS AGREEMENT ARE FOR CONVENIENCE
OF REFERENCE ONLY AND IN NO WAY DEFINE, LIMIT OR AFFECT THE SCOPE OR SUBSTANCE
OF ANY SECTION OF THIS AGREEMENT.


 


18.3         IN CASE ANY PROVISION OF THIS AGREEMENT SHALL BE INVALID, ILLEGAL
OR OTHERWISE UNENFORCEABLE, THE VALIDITY, LEGALITY AND ENFORCEABILITY OF THE
REMAINING PROVISIONS SHALL IN NO WAY BE AFFECTED OR IMPAIRED THEREBY.


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year set forth above.

 

 

Sepracor Inc.

 

 

 

 

 

By:

/s/ Adrian Adams

 

Title:

President and Chief Executive Officer

 

 

 

 

 

/s/ Mark Iwicki

 

Mark Iwicki

 

--------------------------------------------------------------------------------


 

Exhibit A

 

Program Terms

 

The Executive shall be entitled to continued access to health benefits under, at
the Executive’s election, the Company’s Blue Cross Blue Shield PPO Policy or
BlueChoice Policy (the “Policies”), following the Executive’s retirement from
the Company, for so long as (A) the Company continues to offer such Policy and
(B) the Policy allows for such continued access; and, to the extent the Company
no longer maintains at least one of the Policies, or access is no longer allowed
under either of the Policies, the Company shall allow the Executive continued
access to health benefits under a successor policy, or otherwise, for so long as
it offers health benefits to its employees.

 

--------------------------------------------------------------------------------

 

SCHEDULE A
FORM OF RESTRICTED STOCK AGREEMENT

 

 

SEE ATTACHED AGREEMENT

 

--------------------------------------------------------------------------------


 

SEPRACOR INC.

 

Restricted Stock Agreement

Name of Recipient:

 

 

 

Number of shares of restricted common
stock awarded:

 

 

 

Grant Date:

 

 

                Sepracor Inc. (the “Company”) has selected you to receive the
restricted stock award described above, which is subject to the provisions of
the Company’s 2000 Stock Incentive Plan (the “Plan”) and the terms and
conditions contained in this Restricted Stock Agreement.  Please confirm your
acceptance of this restricted stock award and of the terms and conditions of
this Agreement by signing a copy of this Agreement where indicated below.

 

SEPRACOR INC.

 

 

 

By:

 

 

[insert name and title]

 

 

Accepted and Agreed:

 

 

 

 

 

 

[insert name of recipient]

 

 

 

 

--------------------------------------------------------------------------------


 

SEPRACOR INC.

Restricted Stock Agreement

The terms and conditions of the award of shares of restricted common stock of
the Company (the “Restricted Shares”) made to the Recipient, as set forth on the
cover page of this Agreement, are as follows:

1.             Issuance of Restricted Shares.

(a)           The Restricted Shares are issued to the Recipient, effective as of
the Grant Date (as set forth on the cover page of this Agreement), in
consideration of employment services rendered and to be rendered by the
Recipient to the Company.

(b)           The Restricted Shares will initially be issued by the Company in
book entry form only, in the name of the Recipient.  Following the vesting of
any Restricted Shares pursuant to Section 2 below, the Company shall, if
requested by the Recipient, issue and deliver to the Recipient a certificate
representing the vested Restricted Shares.   The Recipient agrees that the
Restricted Shares shall be subject to the forfeiture provisions set forth in
Section 3 of this Agreement and the restrictions on transfer set forth in
Section 4 of this Agreement.

2.             Vesting.

(a)           Vesting Schedule.  Unless otherwise provided in this Agreement or
the Plan, the Restricted Shares shall vest in accordance with the following
vesting schedule:  20% of the total number of Restricted Shares shall vest on
the first anniversary of your Commencement Date (as defined in the Employment
Agreement entered into between you and the Company dated as of October 15, 2007)
and 20% of the total number of Restricted Shares shall vest on each successive
anniversary thereafter, through and including the 5th anniversary of the Grant
Date.  Any fractional number of Restricted Shares resulting from the application
of the foregoing percentages shall be rounded down to the nearest whole number
of Restricted Shares.

(b)           Acceleration of Vesting.  Notwithstanding the foregoing vesting
schedule, as provided in the Plan, all unvested Restricted Shares shall vest
effective immediately prior to a Change in Control Event (as defined in the
Plan).

3.             Forfeiture of Unvested Restricted Shares Upon Employment
Termination.

                In the event that the Recipient ceases to be employed by, a
director of, or a consultant or advisor to, the Company for any reason or no
reason, with or without cause all of the Restricted Shares that are unvested as
of the time of such employment termination shall be forfeited immediately and
automatically to the Company, without the payment of any consideration to the
Recipient, effective as of such termination of employment.  The Recipient shall
have no further rights with respect to any Restricted Shares that are so
forfeited.  If the Recipient is employed by a subsidiary of the Company, any
references in this Agreement to employment with the Company shall instead be
deemed to refer to employment with such subsidiary.

 

--------------------------------------------------------------------------------


 

4.             Restrictions on Transfer.

                The Recipient shall not sell, assign, transfer, pledge,
hypothecate or otherwise dispose of, by operation of law or otherwise
(collectively “transfer”) any Restricted Shares, or any interest therein, until
such Restricted Shares have vested, except that the Recipient may transfer such
Restricted Shares as part of the sale of all or substantially all of the shares
of capital stock of the Company (including pursuant to a merger or
consolidation).  The Company shall not be required (i) to transfer on its books
any of the Restricted Shares which have been transferred in violation of any of
the provisions of this Agreement or (ii) to treat as owner of such Restricted
Shares or to pay dividends to any transferee to whom such Restricted Shares have
been transferred in violation of any of the provisions of this Agreement.

5.             Restrictive Legends.

                The book entry account reflecting the issuance of the Restricted
Shares in the name of the Recipient shall bear a legend or other notation upon
substantially the following terms:

                “These shares of stock are subject to forfeiture provisions and
restrictions on transfer set forth in a certain Restricted Stock Agreement
between the corporation and the registered owner of these shares (or his or her
predecessor in interest), and such Agreement is available for inspection without
charge at the office of the Secretary of the corporation.”

6.             Rights as a Shareholder.

                Except as otherwise provided in this Agreement, for so long as
the Recipient is the registered owner of the Restricted Shares, the Recipient
shall have all rights as a shareholder with respect to the Restricted Shares,
whether vested or unvested, including, without limitation, any rights to receive
dividends and distributions with respect to the Restricted Shares and to vote
the Restricted Shares and act in respect of the Restricted Shares at any meeting
of shareholders.

7.             Provisions of the Plan.

                This Agreement is subject to the provisions of the Plan, a copy
of which is furnished to the Recipient with this Agreement.  As provided in the
Plan, upon the occurrence of a Reorganization Event (as defined in the Plan),
the rights of the Company hereunder (including the right to receive forfeited
Restricted Shares) shall inure to the benefit of the Company’s successor and,
unless the Board determines otherwise, shall apply to the cash, securities or
other property which the Restricted Shares were converted into or exchanged for
pursuant to such Reorganization Event in the same manner and to the same extent
as they applied to the Restricted Shares under this Agreement.

8.             Tax Matters.

(a)            Acknowledgments; Section 83(b) Election.  The Recipient
acknowledges that he or she is responsible for obtaining the advice of the
Recipient’s own tax advisors with respect to the acquisition of the Restricted
Shares and the Recipient is relying solely on such advisors and not on any
statements or representations of the Company or any of its agents with respect
to the tax consequences relating to the Restricted Shares.  The Recipient
understands that the Recipient (and not the Company) shall be responsible for
the Recipient’s tax liability that may arise in connection with the acquisition,
vesting and/or disposition of the Restricted Shares.

 

--------------------------------------------------------------------------------


 

The Recipient acknowledges that he or she has been informed of the availability
of making an election under Section 83(b) of the Internal Revenue Code, as
amended, with respect to the issuance of the Restricted Shares and that the
Recipient has decided not to file a Section 83(b) election.

(b)           Withholding. The Recipient acknowledges and agrees that the
Company has the right to deduct from payments of any kind otherwise due to the
Recipient any federal, state, local or other taxes of any kind required by law
to be withheld with respect to the vesting of the Restricted Shares.  On each
date on which Restricted Shares vest, the Company shall deliver written notice
to the Recipient of the amount of withholding taxes due with respect to the
vesting of the Restricted Shares that vest on such date; provided, however, that
the total tax withholding cannot exceed the Company’s minimum statutory
withholding obligations (based on minimum statutory withholding rates for
federal and state tax purposes, including payroll taxes, that are applicable to
such supplemental taxable income).  The Recipient shall satisfy such tax
withholding obligations by making a cash payment to the Company on the date of
vesting of the Restricted Shares, in the amount of the Company’s withholding
obligation in connection with the vesting of such Restricted Shares.

9.             Miscellaneous.

(a)           No Right to Continued Employment.  The Recipient acknowledges and
agrees that, notwithstanding the fact that the vesting of the Restricted Shares
is contingent upon his or her continued employment by the Company, this
Agreement does not constitute an express or implied promise of continued
employment or confer upon the Recipient any rights with respect to continued
employment by the Company.

(b)           Governing Law.  This Agreement shall be construed, interpreted and
enforced in accordance with the internal laws of the State of Delaware without
regard to any applicable conflicts of laws provisions.

 

--------------------------------------------------------------------------------


 

SCHEDULE B
FORM OF STOCK OPTION AGREEMENTS

 

 

SEE ATTACHED AGREEMENT

 

20

--------------------------------------------------------------------------------

 

SEPRACOR INC.

 

Form of Incentive Stock Option Agreement

Granted Under 2000 Stock Incentive Plan

1.             Grant of Option.

 

                This agreement evidences the grant by Sepracor Inc., a Delaware
corporation (the “Company”), on the Grant Date indicated on the preceding
Certificate of Stock Option Grant (the “Certificate”) to an employee,
consultant, or director of the Company (the “Participant”), of an option to
purchase, in whole or in part, on the terms provided herein and in the Company’s
2000 Stock Incentive Plan (the “Plan”), the number of shares (the “Shares”) of
common stock, $.10 par value per share,  of the Company (“Common
Stock”),indicated on the certificate at the price per Share indicated on the
Certificate. Unless earlier terminated, this option shall expire on the Grant
Expiration Date indicated on the Certificate (“Grant Expiration Date”).

 

                It is intended that the option evidenced by this agreement shall
not be an incentive stock option as defined in Section 422 of the Internal
Revenue Code of 1986, as amended, and any regulations promulgated thereunder
(the “Code”).  Except as otherwise indicated by the context, the term
“Participant”, as used in this option, shall be deemed to include any person who
acquires the right to exercise this option validly under its terms.

 

2.             Vesting Schedule.

 

                This option will become exercisable (“vest”) pursuant to the
Vesting Schedule indicated on the Certificate (“Vesting Schedule”).

 

                The right of exercise shall be cumulative so that to the extent
the option is not exercised in any period to the maximum extent permissible it
shall continue to be exercisable, in whole or in part, with respect to all
shares for which it is vested until the earlier of the Grant Expiration Date or
the termination of this option under Section 3 hereof or the Plan.

 

3.             Exercise of Option.

 

(a)            Form of Exercise. Each election to exercise this option shall be
in writing, signed by the Participant, and received by the Company at its
principal office, accompanied by this agreement, and payment in full in the
manner provided in the Plan. The Participant may purchase less than the number
of shares covered hereby, provided that no partial exercise of this option may
be for any fractional share.

 

(b)           Continuous Relationship with the Company Required.  Except as
otherwise provided in this Section 3, this option may not be exercised unless
the Participant, at the time he or she exercises this option, is, and has been
at all times since the Grant Date, an [employee or officer of], or consultant or
advisor to, the Company or any parent or subsidiary of the Company as defined in
Section 424(e) or (f) of the Code (an “Eligible Participant”).

 

--------------------------------------------------------------------------------


 

(c)            Termination of Relationship with the Company. If the Participant
ceases to be an Eligible Participant for any reason, then, except as provided in
paragraphs (d) and (e) below, the right to exercise this option shall terminate
three months after such cessation (but in no event after the Grant Expiration
Date), provided that this option shall be exercisable only to the extent that
the Participant was entitled to exercise this option on the date of such
cessation.  Notwithstanding the foregoing, if, following the time the
Participant has ceased to be an Eligible Participant, but prior to the Grant
Expiration Date, the Participant materially breaches Section 6 or 7 of the
Employment Agreement between the Participant and the Company dated October 15,
2007 (the “Employment Agreement”), the right to exercise this option shall
terminate immediately upon written notice to the Participant from the Company
describing such violation.

 

(d)           Exercise Period Upon Death or Disability.  If the Participant dies
or becomes disabled (within the meaning of Section 22(e)(3) of the Code) prior
to the Grant Expiration Date while he or she is an Eligible Participant and the
Company has not terminated such relationship for “cause” as specified in
paragraph (e) below, this option shall be exercisable, within the period of one
year following the date of death or disability of the Participant, by the
Participant (or in the case of death by an authorized transferee), provided that
this option shall be exercisable only to the extent that this option was
exercisable by the Participant on the date of his or her death or disability,
and further provided that this option shall not be exercisable after the Grant
Expiration Date.

 

(e)            Discharge for Cause.  If the Participant, prior to the Grant
Expiration Date, is discharged by the Company for “cause” (as defined below),
the right to exercise this option shall terminate immediately upon the effective
date of such discharge.  “Cause” shall have the meaning set forth in the
Employment Agreement.

 

4.             Withholding.

 

                No Shares will be issued pursuant to the exercise of this option
unless and until the Participant pays to the Company, or makes provision
satisfactory to the Company for payment of, any federal, state or local
withholding taxes required by law to be withheld in respect of this option.

 

5.             Nontransferability of Option.

 

                This option may not be sold, assigned, transferred, pledged or
otherwise encumbered by the Participant, either voluntarily or by operation of
law, except by will or the laws of descent and distribution, and, during the
lifetime of the Participant, this option shall be exercisable only by the
Participant.

 

6.             Disqualifying Disposition.

 

                If the Participant diposes of Shares acquired upon exercise of
this option within two years from the Grant Date or one year after such Shares
were acquired pursuant to exercise of this option, the Participant shall notify
the Company in writing of such disposition.

 

--------------------------------------------------------------------------------


 

7.             Provisions of the Plan.

 

                This option is subject to the provisions of the Plan, a copy of
which is furnished to the Participant with this option.

 

 

IN WITNESS WHEREOF, the Company has caused this option to be executed under its
corporate seal by its duly authorized officer.  This option shall take effect as
a sealed instrument.

 

 

SEPRACOR INC.

 

 

 

By:

 

 

PARTICIPANT’S ACCEPTANCE

 

                The Participant hereby accepts the foregoing option and agrees
to the terms and conditions thereof.  The Participant hereby acknowledges
receipt of a copy of the Company’s 2000 Stock Incentive Plan.

 

 

 

Name:

 

 

 

--------------------------------------------------------------------------------


 

SEPRACOR INC.

 

Nonstatutory Stock Option Agreement
Granted Under 2000 Stock Incentive Plan

1.             Grant of Option.

This agreement evidences the grant by Sepracor Inc., a Delaware corporation (the
“Company”), on the Grant Date indicated on the preceding Certificate of Stock
Option Grant (the “Certificate”) to an employee, consultant, or director of the
Company (the “Participant”), of an option to purchase, in whole or in part, on
the terms provided herein and in the Company’s 2000 Stock Incentive Plan (the
“Plan”), the number of shares (the “Shares”) of common stock, $.10 par value per
share,  of the Company (“Common Stock”),indicated on the certificate at the
price per Share indicated on the Certificate. Unless earlier terminated, this
option shall expire on the Grant Expiration Date indicated on the Certificate
(“Grant Expiration Date”).

It is intended that the option evidenced by this agreement shall not be an
incentive stock option as defined in Section 422 of the Internal Revenue Code of
1986, as amended, and any regulations promulgated thereunder (the “Code”). 
Except as otherwise indicated by the context, the term “Participant”, as used in
this option, shall be deemed to include any person who acquires the right to
exercise this option validly under its terms.

2.             Vesting Schedule.

This option will become exercisable (“vest”) pursuant to the Vesting Schedule
indicated on the Certificate (“Vesting Schedule”).

The right of exercise shall be cumulative so that to the extent the option is
not exercised in any period to the maximum extent permissible it shall continue
to be exercisable, in whole or in part, with respect to all shares for which it
is vested until the earlier of the Grant Expiration Date or the termination of
this option under Section 3 hereof or the Plan.

3.             Exercise of Option.

(a)           Form of Exercise. Each election to exercise this option shall be
in writing, signed by the Participant, and received by the Company at its
principal office, accompanied by this agreement, and payment in full in the
manner provided in the Plan. The Participant may purchase less than the number
of shares covered hereby, provided that no partial exercise of this option may
be for any fractional share.

(b)           Continuous Relationship with the Company Required.  Except as
otherwise provided in this Section 3, this option may not be exercised unless
the Participant, at the time he or she exercises this option, is, and has been
at all times since the Grant Date, an [employee or officer of], or consultant or
advisor to, the Company or any parent or subsidiary of the Company as defined in
Section 424(e) or (f) of the Code (an “Eligible Participant”).

 

--------------------------------------------------------------------------------


 

(c)           Termination of Relationship with the Company. If the Participant
ceases to be an Eligible Participant for any reason, then, except as provided in
paragraphs (d) and (e) below, the right to exercise this option shall terminate
three months after such cessation (but in no event after the Grant Expiration
Date), provided that this option shall be exercisable only to the extent that
the Participant was entitled to exercise this option on the date of such
cessation.  Notwithstanding the foregoing, if, following the time the
Participant has ceased to be an Eligible Participant, but prior to the Grant
Expiration Date, the Participant materially breaches Section 6 or 7 of the
Employment Agreement between the Participant and the Company dated March 1, 2007
(the “Employment Agreement”), the right to exercise this option shall terminate
immediately upon written notice to the Participant from the Company describing
such violation.

(d)           Exercise Period Upon Death or Disability.  If the Participant dies
or becomes disabled (within the meaning of Section 22(e)(3) of the Code) prior
to the Grant Expiration Date while he or she is an Eligible Participant and the
Company has not terminated such relationship for “cause” as specified in
paragraph (e) below, this option shall be exercisable, within the period of one
year following the date of death or disability of the Participant, by the
Participant (or in the case of death by an authorized transferee), provided that
this option shall be exercisable only to the extent that this option was
exercisable by the Participant on the date of his or her death or disability,
and further provided that this option shall not be exercisable after the Grant
Expiration Date.

(e)           Discharge for Cause.  If the Participant, prior to the Grant
Expiration Date, is discharged by the Company for “cause” (as defined below),
the right to exercise this option shall terminate immediately upon the effective
date of such discharge.  “Cause” shall have the meaning set forth in the
Employment Agreement.

4.             Withholding.

No Shares will be issued pursuant to the exercise of this option unless and
until the Participant pays to the Company, or makes provision satisfactory to
the Company for payment of, any federal, state or local withholding taxes
required by law to be withheld in respect of this option.

5.             Nontransferability of Option.

This option may not be sold, assigned, transferred, pledged or otherwise
encumbered by the Participant, either voluntarily or by operation of law, except
by will or the laws of descent and distribution, and, during the lifetime of the
Participant, this option shall be exercisable only by the Participant.

6.             Provisions of the Plan.

This option is subject to the provisions of the Plan, a copy of which is
furnished to the Participant with this option.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this option to be executed under its
corporate seal by its duly authorized officer.  This option shall take effect as
a sealed instrument.

 

SEPRACOR INC.

 

 

 

By:

 

 

PARTICIPANT’S ACCEPTANCE

The Participant hereby accepts the foregoing option and agrees to the terms and
conditions thereof.  The Participant hereby acknowledges receipt of a copy of
the Company’s 2000 Stock Incentive Plan.

 

 

 

Name:

 

 

 

--------------------------------------------------------------------------------


 

SCHEDULE C
VACATION POLICY

 

 

SEE ATTACHED POLICY

 

21

--------------------------------------------------------------------------------


 


SEPRACOR COMPANIES


 


HUMAN RESOURCE POLICY

 

Division:

All

 

Effective Date:

January 1, 2005

 

Index No.:

3-60

 

Page No:

1 of 2

 

 

 

 

 

 

 

Title:

Accrued Vacation Policy
Director Level and Above

 

Supersedes:

All

 

Approved By:

Signature on File

 

 

 

1.             Introduction

 

1.1                                      The purpose of the Accrued Vacation
Policy is to provide paid time off for employees to cover vacations and personal
time.

 

2.             Accrual rate for employees at Director level and above

 

2.1                                 Employees accrue vacation hours monthly that
may be used for paid time off to cover vacations and personal time. Regular
full-time employees, Director level or above, will accrue vacation time at a
rate of ten (10) hours per month during the first year of employment, for a
total of fifteen (15) days per year, equal to one hundred twenty (120) hours. 
Additional time begins to accrue in the month of the employee’s anniversary
date, up to a maximum of twenty-three (23) days per year, equal to one hundred
eighty-four (184) hours. Please see schedule below for details on total hours
accrued monthly:

 

Years of
Service

 

Director
and Above
Total Days

 

Monthly
Accrual
(Hours)

0-1

 

15

 

10.00

1-2

 

16

 

10.67

2-3

 

17

 

11.33

3-4

 

18

 

12.00

4-5

 

19

 

12.67

5-10

 

20

 

13.33

10-13

 

20

 

13.33

13-15

 

20

 

13.33

15-17

 

20

 

13.33

17-19

 

21

 

14.00

19-20

 

22

 

14.67

20+

 

23

 

15.33

 

3.             Administration

 

3.1           Accrual of vacation time is pro-rated for employees who are
regularly scheduled to work less than forty (40) hours but work at least twenty
(20) hours per week.  For example, an employee with a weekly schedule of twenty
(20) hours will accrue five (5) hours per month, and a thirty (30) hour employee
will accrue seven and a half (7.5) hours of vacation time per month.

 

22

--------------------------------------------------------------------------------


 

Accrued Vacation Policy: Director Level and Above

 

3.                                                                                     
Administration (Continued)

 

3.2                                              The current month’s accrual is
accrued on the 15th of every month.  An employee must be employed on the 15th in
order to receive that monthly accrual.  For example, if an employee is hired on
or before the 15th, they will receive that month’s accrual, and if they are
hired after the 15th, they will not.  Also, if an employee terminates employment
before the 15th they will not be paid for that month’s accrual, but if they
terminate after the 15th they will.

 

3.3                                              Employees may carry over a
maximum of forty (40) accrued vacation hours into the next calendar year.  The
carryover vacation hours must be used by July 31st of the new calendar year. 
Any carried over vacation hours not used by this date will be forfeited.*

 

3.3.1                        *In accordance with state law, California residents
will not have a limit on carryover time into the next calendar year.  Once an
employee accrues twenty-three (23) days of vacation, equal to one hundred
eighty-four (184) hours, the employee will cease to accrue any additional
vacation time until the vacation balance falls below that level.  Please refer
to Sepracor Human Resources for more information.

 

3.4                                              It is your responsibility to
request and schedule the use of accrued vacation time with your manager. 
Approval of vacation time will depend on the business needs of the
organization.  It is your responsibility to accurately track your use of accrued
vacation time through the iTime Tracking system.

 

3.5                                              At the minimum, vacation time
for full time employees should be taken in four (4) hour increments, with the
norm being eight (8) hour increments. For those with schedules of 20-39 hours,
increments of time used would be pro-rated according to hours worked.  For
example, if you were regularly scheduled to work six (6) hours, then you would
be paid a six (6) hour vacation day.

 

3.6                                              Your manager may approve the
borrowing of vacation time, up to a maximum of forty (40) hours for regular
full-time employees and pro-rated accordingly for regular part-time employees. 
Employees with a negative vacation balance may not borrow additional vacation
time until the existing vacation time balance has been satisfied and then upon
approval from your manager.  Under no circumstances may an employee borrow
vacation time from a future calendar year.

 

3.7                                              If it has been verified by
Payroll and the manager that an employee has a balance of accrued and unused
vacation time left at the end of employment, the balance will be converted to
cash and included in his/her final paycheck.  In the event an employee ends
his/her employment before having enough accrued time to cover any borrowed
vacation time, the employee’s final paycheck will reflect a deduction equal to
the cash value of the borrowed vacation time.

 

23

--------------------------------------------------------------------------------


 

SCHEDULE D
FORM OF SEPARATION AGREEMENT AND RELEASE OF CLAIMS

 

 

SEE ATTACHED FORM

 

24

--------------------------------------------------------------------------------


 

FORM OF SEPARATION AGREEMENT AND RELEASE OF CLAIMS

In connection with your employment separation from Sepracor, Inc. (the
“Company”) on [INSERT TERMINATION DATE], and in order to receive the benefits as
set forth in Section 5 of the Employment agreement, this agreement must become
binding between you and the Company.  By signing and returning this agreement,
you will be entering into a binding agreement with the Company and will be
agreeing to the terms and conditions set forth in the numbered paragraphs below,
including the release of claims set forth in paragraph 1.  Therefore, you are
advised to consult with an attorney before signing this agreement and you have
been given more than twenty-one (21) days to do so.  If you sign this agreement,
you may change your mind and revoke your agreement during the seven (7) day
period after you have signed it.  If you do not so revoke, this agreement will
become a binding agreement between you and the Company upon the expiration of
the seven (7) day revocation period.

The following numbered paragraphs set forth the terms and conditions which will
apply if you timely sign and return this agreement and do not revoke it within
the seven (7) day revocation period:

1.             Mutual Releases - In consideration of the payment of the
severance benefits, which you acknowledge you would not otherwise be entitled to
receive, you hereby fully, forever, irrevocably and unconditionally release,
remise and discharge the Company, its officers, directors, stockholders,
corporate affiliates, subsidiaries, parent companies, successors and assigns,
agents and employees (each in their individual and corporate capacities)
(hereinafter, the “Released Parties”) from any and all claims, charges,
complaints, demands, actions, causes of action, suits, rights, debts, sums of
money, costs, accounts, reckonings, covenants, contracts, agreements, promises,
doings, omissions, damages, executions, obligations, liabilities, and expenses
(including attorneys’ fees and costs), of every kind and nature which you ever
had or now have against the Released Parties, including, but not limited to,
those claims arising out of your employment with and/or separation from the
Company, including, but not limited to, all claims under Title VII of the Civil
Rights Act of 1964, 42 U.S.C. § 2000e et seq., the Age Discrimination in
Employment Act, 29 U.S.C. § 621 et seq., the Americans With Disabilities Act of
1990, 42 U.S.C. § 12101 et seq., the Family and Medical Leave Act, 29 U.S.C. §
2601 et seq., the Worker Adjustment and Retraining Notification Act (“WARN”), 29
U.S.C. § 2101 et seq., Section 806 of the Corporate and Criminal Fraud
Accountability Act of 2002, 18 U.S.C. § 1514(A), the Rehabilitation Act of 1973,
29 U.S.C. § 701 et seq., Executive Order 11246, Executive Order 11141, the Fair
Credit Reporting Act, 15 U.S.C. § 1681 et seq., the Employee Retirement Income
Security Act of 1974 (“ERISA”), 29 U.S.C. § 1001 et seq., the Massachusetts Fair
Employment Practices Act., M.G.L. c. 151B, § 1 et seq., the Massachusetts Civil
Rights Act, M.G.L. c. 12, §§ 11H and 11I, the Massachusetts Equal Rights Act,
M.G.L. c. 93, § 102 and M.G.L. c. 214, § 1C, the Massachusetts Labor and
Industries Act, M.G.L. c. 149, § 1 et seq., the Massachusetts Privacy Act,
M.G.L. c. 214, § 1B, and the Massachusetts Maternity Leave Act, M.G.L. c. 149, §
105D, all as amended; all common law claims including, but not limited to,
actions in tort, defamation and breach of contract; all claims to any non-vested
ownership interest in the Company, contractual or otherwise, including, but not
limited to, claims to stock or stock options; and any claim or damage arising
out of your employment with or

 

--------------------------------------------------------------------------------


 

separation from the Company (including a claim for retaliation) under any common
law theory or any federal, state or local statute or ordinance not expressly
referenced above; provided, however, that nothing in this Agreement prevents you
from filing, cooperating with, or participating in any proceeding before the
EEOC or a state Fair Employment Practices Agency (except that you acknowledge
that you may not be able to recover any monetary benefits in connection with any
such claim, charge or proceeding).  Notwithstanding the foregoing, the release
set forth in this Section 1 shall not apply to (a) any claim to severance
benefits under the Employment Agreement or your rights under this agreement or
(b) any vested equity interest in the Company, including vested stock options.

The Company hereby fully, forever, irrevocably and unconditionally releases,
remises and discharges you from any and all claims, charges, complaints,
demands, actions, causes of action, suits, rights, debts, sums of money, costs,
accounts, reckonings, covenants, contracts, agreements, promises, doings,
omissions, damages, executions, obligations, liabilities and expenses (including
attorney’s fees and costs), of every kind and nature that the Company ever had
or now has against you as of the date of this agreement.

2.             Non-Disclosure, Non-Competition and Non-Solicitation Obligations
— You acknowledge and reaffirm your obligation to keep confidential and not to
disclose any and all non-public information concerning the Company which you
acquired during the course of your employment with the Company, including, but
not limited to, any non-public information concerning the Company’s business
affairs, business prospects and financial condition, as is stated more fully in
the [Name of the Non-Disclosure Agreement] you executed at the inception of your
employment, which remains in full force and effect.  You further acknowledge and
reaffirm your obligations under the [Name of the Non-Competition and/or
Non-Solicitation Agreement(s)] you previously executed for the benefit of the
Company at the inception of your employment, which also remain(s) in full force
and effect.

3.             Return of Company Property - You confirm that you have returned
to the Company all keys, files, records (and copies thereof), equipment
(including, but not limited to, computer hardware, software and printers,
wireless handheld devices, cellular phones, pagers, etc.), Company
identification, Company vehicles and any other Company-owned property in your
possession or control and have left intact all electronic Company documents,
including but not limited to, those that you developed or helped develop during
your employment.  You further confirm that you have cancelled all accounts for
your benefit, if any, in the Company’s name, including but not limited to,
credit cards, telephone charge cards, cellular phone and/or pager accounts and
computer accounts.

4.             Business Expenses and Compensation - You acknowledge that you
have been reimbursed by the Company for all business expenses incurred in
conjunction with the performance of your employment and that no other
reimbursements are owed to you.  You further acknowledge that you have received
payment in full for all services rendered in conjunction with your employment by
the Company and that no other compensation is owed to you except as provided
herein.

 

--------------------------------------------------------------------------------


 

5.             Non-Disparagement - You understand and agree that, as a condition
for payment to you of the consideration herein described, you shall not make any
false, disparaging or derogatory statements to any media outlet, industry group,
financial institution or current or former employee, consultant, client or
customer of the Company regarding the Company or any of its directors, officers,
employees, agents or representatives or about the Company’s business affairs and
financial condition; provided, however, that nothing herein shall prevent you
from making truthful disclosures to any governmental entity or in any litigation
or arbitration.

6.             Amendment - This agreement shall be binding upon the parties and
may not be modified in any manner, except by an instrument in writing of
concurrent or subsequent date signed by duly authorized representatives of the
parties hereto.  This agreement is binding upon and shall inure to the benefit
of the parties and their respective agents, assigns, heirs, executors,
successors and administrators.

7.             Waiver of Rights - No delay or omission by the Company in
exercising any right under this agreement shall operate as a waiver of that or
any other right.  A waiver or consent given by the Company on any one occasion
shall be effective only in that instance and shall not be construed as a bar or
waiver of any right on any other occasion.

8.             Validity - Should any provision of this agreement be declared or
be determined by any court of competent jurisdiction to be illegal or invalid,
the validity of the remaining parts, terms or provisions shall not be affected
thereby and said illegal or invalid part, term or provision shall be deemed not
to be a part of this agreement.

9.             Cooperation — You agree to cooperate with the Company in the
investigation, defense or prosecution of any claims or actions now in existence
or which may be brought in the future against or on behalf of the Company.  Your
cooperation in connection with such claims or actions shall include, but not be
limited to, being available to meet with the Company’s counsel to prepare for
discovery or any mediation, arbitration, trial, administrative hearing or other
proceeding or to act as a witness when reasonably requested by the Company at
mutually agreeable times and at locations mutually convenient to you and the
Company.  You also agree to cooperate with the Company in the transitioning of
your work, and will be available to the Company for this purpose or any other
purpose reasonably requested by the Company.

10.           Tax Provision — In connection with the severance benefits provided
to you pursuant to this agreement, the Company shall withhold and remit to the
tax authorities the amounts required under applicable law, and you shall be
responsible for all applicable taxes with respect to such severance benefits
under applicable law.  You acknowledge that you are not relying upon advice or
representation of the Company with respect to the tax treatment of any of the
severance benefits.

11.           Section 409A - No payments that may be made pursuant to this
agreement that constitute “nonqualified deferred compensation” within the
meaning of Section 409A of the Internal Revenue Code and the guidance issued
thereunder (“Section 409A”) may be accelerated or deferred by the Company or by
you.  Notwithstanding anything else to the

 

--------------------------------------------------------------------------------


 

contrary in this agreement, to the extent that any of the payments that may be
made hereunder constitute “nonqualified deferred compensation”, within the
meaning of Section 409A and you are a “specified employee” upon your separation
(as defined under Section 409A), any such payment shall be delayed following
your separation date if, absent such delay, such payment would otherwise be
subject to penalty under Section 409A.  In any event, the Company makes no
representation or warranty and shall have no liability to you or to any other
person if any provisions of this agreement are determined to constitute
“nonqualified deferred compensation” subject to Section 409A but do not satisfy
the requirements of that section.

12.           Nature of Agreement - You understand and agree that this agreement
is a severance agreement and does not constitute an admission of liability or
wrongdoing on the part of the Company.

13.           Acknowledgments - You acknowledge that you have been given at
least twenty-one (21) days to consider this agreement and that the Company
advised you to consult with an attorney of your own choosing prior to signing
this agreement.  You understand that you may revoke this agreement for a period
of seven (7) days after you sign this agreement, and the agreement shall not be
effective or enforceable until the expiration of this seven (7) day revocation
period.  You understand and agree that by entering into this agreement you are
waiving any and all rights or claims you might have under The Age Discrimination
in Employment Act, as amended by The Older Workers Benefit Protection Act, and
that you have received consideration beyond that to which you were previously
entitled.

14.           Voluntary Assent - You affirm that no other promises or agreements
of any kind have been made to or with you by any person or entity whatsoever to
cause you to sign this agreement, and that you fully understand the meaning and
intent of this agreement.  You state and represent that you have had an
opportunity to fully discuss and review the terms of this agreement with an
attorney.  You further state and represent that you have carefully read this
agreement, understand the contents herein, freely and voluntarily assent to all
of the terms and conditions hereof, and sign your name of your own free act.

15.           Applicable Law — This agreement shall be interpreted and construed
by the laws of the Commonwealth of Massachusetts, without regard to conflict of
laws provisions.  You hereby irrevocably submit to and acknowledge and recognize
the jurisdiction of the courts of the Commonwealth of Massachusetts, or if
appropriate, a federal court located in Massachusetts (which courts, for
purposes of this agreement, are the only courts of competent jurisdiction), over
any suit, action or other proceeding arising out of, under or in connection with
this agreement or the subject matter hereof.

16.           Entire Agreement - This agreement contains and constitutes the
entire understanding and agreement between the parties hereto with respect to
your severance benefits and the settlement of claims against the Company and
cancels all previous oral and written negotiations, agreements, commitments and
writings in connection therewith. Nothing in this paragraph, however, shall
modify, cancel or supersede your obligations set forth in paragraph 2 herein.

 

--------------------------------------------------------------------------------


 

 

SEPRACOR INC.

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 

I hereby agree to the terms and conditions set forth above.  I have been given
at least twenty-one (21) days to consider this agreement and I have chosen to
execute this on the date below.  I intend that this agreement become a binding
agreement between me and the Company if I do not revoke my acceptance in seven
(7) days by notifying                                                in writing.

 

 

 

Date

 

Employee Name:

 

 

--------------------------------------------------------------------------------

 

 

SEPRACOR INC.

 

 

December 23, 2008

 

Mark Iwicki

12 Bristol Terrace
Long Valley, New Jersey 07853

 

Dear Mark:

 

In order to ensure compliance with Section 409A of the Internal Revenue Code of
1986, as amended, Sepracor Inc., a Delaware corporation (the “Company”), and you
hereby agree to amend the Executive Retention Agreement dated as of October 15,
2007 by and between the Company and you (the “Retention Agreement”), as set
forth on Exhibit A hereto, and to further amend the Amended and Restated
Employment Agreement dated as of November 6, 2008 by and between the Company and
you (the “Employment Agreement”), as set forth on Exhibit B hereto.

 

Except as modified by this letter, all other terms and conditions of the
Retention Agreement and Employment Agreement shall remain in full force and
effect.  This letter may be executed in counterparts, each of which shall be
deemed to be an original, and all of which shall constitute one and the same
document.

 

 

Very truly yours,

 

 

 

 

SEPRACOR INC.

 

 

 

 

 

 

 

By:

/s/ Adrian Adams

 

  Name: Adrian Adams

 

  Title: President and Chief Executive Officer

 

 

Acknowledged and agreed:

 

 

 

 

 

/s/ Mark Iwicki

 

 

Mark Iwicki

 

 

--------------------------------------------------------------------------------


 

Exhibit A

 

Retention Agreement

 

1.               Section 1.1. of the Retention Agreement be and hereby is
amended by deleting the first paragraph in its entirety and inserting the
following in lieu thereof:

 

 “1.1                        “Change in Control” means an event or occurrence
set forth in any one or more of subsections (a) through (d) below (including an
event or occurrence that constitutes a Change in Control under one of such
subsections but is specifically exempted from another such subsection), provided
that such event constitutes a “change in control event” within the meaning of
Section 409A (as defined below):”

 

2.               Section 4.1 of the Retention Agreement be and hereby is deleted
in its entirety and the following is inserted in lieu thereof:

 

“4.1                           “Stock Acceleration.  If the Change in Control
Date occurs during the Term, then, effective upon the Change in Control Date,
(a) each outstanding option to purchase shares of Common Stock of the Company
held by the Executive shall vest and become immediately exercisable in full and
shares of Common Stock of the Company received upon exercise of any options will
no longer be subject to a right of repurchase by the Company, (b) each
outstanding restricted stock award shall be deemed to be fully vested and will
no longer be subject to a right of repurchase by the Company and (c) if the
Executive’s employment is thereafter terminated for any reason (other than by
the Company for Cause), then each such option (or any option into which such
option is converted, exchanged or substituted in connection with the Change in
Control) shall continue to be exercisable by the Executive (to the extent such
option was exercisable on the Date of Termination) for a period of six months
following the Date of Termination, notwithstanding any provision in any
applicable option agreement to the contrary but not later than the expiration
date of the option; provided however that if stock options held generally by
employees of the Company under the stock option or stock incentive plan under
which Executive’s stock option was granted terminate or expire if not exercised
upon, immediately prior to or otherwise in connection with the Change in
Control, such stock option held by Executive shall likewise terminate or
expire.”

 

3.               Section 4.2(a)(i)(2) of the Retention Agreement be and hereby
is deleted in its entirety and the following is inserted in lieu thereof:

 

“(2)                            the amount equal to (A) two multiplied by
(B) the sum of (x) the Executive’s highest annual base salary during the
five-year period prior to the Change in Control Date and (y) the Executive’s
highest annual bonus during the five-year period prior to the Change in Control
Date, provided, however, that if the Executive is terminated prior to the
Closing of the Change in Control and the Executive is entitled to these payments
solely pursuant to the second sentence of Section 1.2 hereof, then the amount
payable pursuant to this subsection shall be paid over the 24-month period
commencing 30 days following the date of termination in accordance with the
Company’s regular payroll practices.”

 

4.               Section 4.3(a) of the Retention Agreement be and hereby is
amended by deleting the last sentence in its entirety and inserting the
following in lieu thereof:

 

“Within 90 days after the due date of each Contingent Compensation Payment to
the Executive but no later than the end of the year following the year in which
the Executive paid

 

--------------------------------------------------------------------------------


 

the Excise Tax, the Company shall pay to the Executive, in cash, the Gross-Up
Payment with respect to such Contingent Compensation Payment, in the amount
determined pursuant to this Section 4.3.”

 

5.               Section 4.6 of the Retention Agreement be and hereby is deleted
in its entirety and the following is inserted in lieu thereof:

 

“4.6                           Payments Subject to Section 409A.  Any severance
payments or benefits under Section 4 of the Agreement shall begin only upon the
date of Executive’s “separation from service” (determined as set forth below)
which occurs on or after the date of termination of employment.  The following
rules shall apply with respect to distribution of the payments and benefits, if
any, to be provided to Executive under Section 4 of the Agreement:

 

(a)                                  It is intended that each installment of the
severance payments and benefits provided under the Agreement shall be treated as
a separate “payment” for purposes of Section 409A of the Internal Revenue Code
and the guidance issued thereunder (“Section 409A”).  Neither the Company nor
the Executive shall have the right to accelerate or defer the delivery of any
such payments or benefits except to the extent specifically permitted or
required by Section 409A.

 

(b)                                 If, as of the date of Executive’s
“separation from service” from the Company, Executive is not a “specified
employee” (within the meaning of Section 409A), then each installment of the
severance payments and benefits shall be made on the dates and terms set forth
in the Agreement.

 

(c)                                  If, as of the date of Executive’s
“separation from service” from the Company, Executive is a “specified employee”
(within the meaning of Section 409A), then:

 

(i)                                     Each installment of the severance
payments and benefits due under the Agreement that, in accordance with the dates
and terms set forth herein, will in all circumstances, regardless of when the
separation from service occurs, be paid within the short-term deferral period
(as defined under Section 409A) shall be treated as a short-term deferral within
the meaning of Treasury Regulation Section 1.409A-1(b)(4) to the maximum extent
permissible under Section 409A; and

 

(ii)                                  Each installment of the severance payments
and benefits due under the Agreement that is not described in paragraph
(c)(i) above and that would, absent this subparagraph, be paid within the
six-month period following Executive’s “separation from service” from the
Company shall not be paid until the date that is six months and one day after
such separation from service (or, if earlier, Executive’s death), with any such
installments that are required to be delayed being accumulated during the
six-month period and paid in a lump sum on the date that is six months and one
day following Executive’s separation from service and any subsequent
installments, if any, being paid in accordance with the dates and terms set
forth herein; provided, however, that the preceding provisions of this sentence
shall not apply to any installment of severance payments and benefits if and to
the maximum extent that that such installment is deemed to be paid under a
separation pay plan that does not provide for a deferral of compensation by
reason of the application of Treasury Regulation 1.409A-1(b)(9)(iii) (relating
to separation pay upon an involuntary separation from service).  Any
installments that qualify for the exception under Treasury Regulation
Section 1.409A-1(b)(9)(iii) must be paid no later than the last day of
Executive’s second taxable year following the taxable year in which the
separation from service occurs.

 

--------------------------------------------------------------------------------


 

(d)                                 The determination of whether and when
Executive’s separation from service from the Company has occurred shall be made
and in a manner consistent with, and based on the presumptions set forth in,
Treasury Regulation Section 1.409A-1(h).  Solely for purposes of this paragraph
(d), “Company” shall include all persons with whom the Company would be
considered a single employer as determined under Treasury Regulation
Section 1.409A-1(h)(3).

 

(e)                                  All reimbursements and in-kind benefits
provided under the Agreement shall be made or provided in accordance with the
requirements of Section 409A to the extent that such reimbursements or in-kind
benefits are subject to Section 409A, including, where applicable, the
requirements that (A) any reimbursement is for expenses incurred during
Executive’s lifetime (or during a shorter period of time specified in this
Agreement), (B) the amount of expenses eligible for reimbursement during a
calendar year may not affect the expenses eligible for reimbursement in any
other calendar year, (C) the reimbursement of an eligible expense will be made
on or before the last day of the calendar year following the year in which the
expense is incurred and (D) the right to reimbursement is not subject to set off
or liquidation or exchange for any other benefit.”

 

6.               Section 5.3 of the Retention Agreement by and hereby is amended
by adding the following at the end of the paragraph:

 

“Notwithstanding the foregoing, if the continued payment of base salary and/or
continued provision of benefits to Executive pending resolution of any dispute
would cause the Executive to become subject to penalties, interest or other
adverse tax consequences under Section 409A, then (i) the Executive shall be
entitled to the payments and benefits at the time and in the manner set forth in
Section 4 hereof and (ii) following the resolution of the dispute if the
payments made and/or benefits provided to the Executive under clause (i) exceed
the amount that the Executive is entitled to receive pursuant to Section 4, the
excess of such amount shall be repaid (with interest at the applicable Federal
rate provided for in Section 7872(f)(2)(A) of the Code) by the Executive to the
Company within 60 days of the resolution of the dispute.”

 

7.               Section 7 of the Retention Agreement be and hereby is amended
by deleting “111 Locke Drive” and replacing it with “84 Waterford Drive”.

 

--------------------------------------------------------------------------------


 

Exhibit B

 

Employment Agreement

 

1.               Any Annual Bonus or Pro Rata Bonus payable to you under the
Employment Agreement will be paid to you no later than March 15th of the
calendar year following the year in which you earned such bonus.

 

2.               Section 5.2 of the Employment Agreement be and hereby is
amended by deleting the last sentence in its entirety and inserting the
following in lieu thereof:

 

“In addition, the Company shall permit Executive or Executive’s estate or
representative to exercise the vested stock option portion of the Initial Grant
for a period of no less than one year after any such termination of employment
but not later than the expiration date of such option.”

 

3.               Section 5.3 of the Employment Agreement be and hereby is
amended by deleting the second sentence in its entirety and inserting the
following in lieu thereof:

 

“In addition, provided the Executive executes a Separation Agreement and Release
of Claims for the benefit of the Company substantially in the form set forth on
Schedule D hereto (the “Release”) and any applicable revocation period with
respect to the Release has expired on or before the 60th day following the date
of Executive’s termination of employment (the “Payment Commencement Date”), the
Company shall (a) continue to pay the Executive the Base Salary for twenty four
(24) months in accordance with the Company’s regular payroll practices,
commencing on the Payment Commencement Date (provided, however, that if the
Release has been signed, and any applicable revocation period has expired, on or
before the 30th day following the date of the Executive’s termination of
employment, then the payments may commence on such 30th day, unless the Payment
Commencement Date occurs in the calendar year following the year in which the
Executive’s employment is terminated, in which case the payments shall commence
no earlier than January 1 of such subsequent year); (b) pay the Executive a Pro
Rata Bonus; (c) pay the Executive, in bi-weekly installments, over a twenty
four-month period, commencing on the Payment Commencement Date (provided,
however, that if the Release has been signed, and any applicable revocation
period has expired, on or before the 30th day following the date of the
Executive’s termination of employment, then the payments may commence on such
30th day, unless the Payment Commencement Date occurs in the calendar year
following the year in which the Executive’s employment is terminated, in which
case the payments shall commence no earlier than January 1 of such subsequent
year), an amount equal in the aggregate to 1.5 times the average Annual Bonus
earned for the two years prior to the date of his termination (in the event
Executive has not been employed for a sufficient period to earn two such
bonuses, such calculation shall be made assuming Executive earned a bonus for
any such year at a target level of performance (taking into account any minimum
bonus amount)); (d) provide to the Executive for 24 months following the date of
his termination payment of COBRA premiums for medical, dental, and vision
benefits pursuant to plans maintained by the Company under which Executive
and/or Executive’s family is eligible to receive benefits; provided, however,
that, notwithstanding the foregoing, the benefits described in this subsection
may be discontinued prior to the end of the period, but only to the extent, that
Executive receives substantially similar benefits from a subsequent employer;
and (e) permit Executive to exercise the stock option portion of the Initial
Grant for a period of no less than six months after the date of termination but
not later than the expiration date of such option.”

 

--------------------------------------------------------------------------------
